Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of May 1, 2008 and is
entered into by and among InfoLogix, Inc., a Delaware corporation (“Parent
Borrower”), InfoLogix Systems Corporation, a Delaware corporation (“ISC”),
Embedded Technologies, LLC, a Delaware limited liability company (“Embedded”),
Opt Acquisition LLC, a Pennsylvania limited liability company (“Opt”) and
InfoLogix–DDMS, Inc., a Delaware corporation (“DDMS”) (Parent Borrower, ISC,
Embedded, Opt and DDMS are each referred to herein as a “Borrower” and
collectively as the “Borrowers”) and Hercules Technology Growth Capital, Inc., a
Maryland corporation (“Lender”).

 

RECITALS

 

A.            Borrowers have requested Lender to make available to them a loan
(the “Term Loan”) in an aggregate principal amount of up to Twelve Million Five
Hundred Thousand Dollars ($12,500,000.00) (the “Term Loan Commitment”);

 

B.            Borrowers have requested Lender to make available to them a
revolving facility (the “Revolving Loan”) in an aggregate principal amount of up
to Twelve Million Five Hundred Thousand Dollars ($12,500,000.00) (the “Revolving
Loan Commitment”); and

 

C.            Lender is willing to make the Term Loan and the Revolving Loan on
the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, each Borrower and Lender agree as follows:

 

SECTION 1.         DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1.          Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:

 

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, any Borrower and a third party Bank or other institution (including a
securities intermediary) in which such Borrower maintains a deposit account or
an account holding Investment Property and which grants Lender a perfected first
priority security interest in the subject account or accounts.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit I.

 

“Acquisition Agreement” means the acquisition agreement entered into in
connection with a Permitted Acquisition.

 

“Acquisition Documents” means the Acquisition Agreement and each other
agreement, instrument, side letter or other document executed and delivered in
connection with a Permitted Acquisition.

 

--------------------------------------------------------------------------------


 

“Advance(s)” means a Term Loan Advance and/or a Revolving Loan Advance.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for an Advance submitted by Parent Borrower on
behalf of itself and of each Borrower to Lender in substantially the form of
Exhibit A.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Approved Projections” means those projections of the annual operational budget
of the Parent Borrower and its Subsidiaries on a consolidated basis, balance
sheets and cash flow statements though the Term Loan Maturity Date in form and
substance, and with such supporting documentation and underlying assumptions, as
reasonably acceptable to Lender and approved by Lender in writing.

 

“Assignee” has the meaning given to it in Section 11.13.

 

“Average Total Enterprise Value Differential” shall mean the amount, if any, by
which (i) the average of the Parent Borrower’s market capitalization for the
30-day period preceding any payments described in Section 2.7(b) exceeds
(ii) $100,000,000.  In the event such market capitalization does not exceed
$100,000,000, then the Average Total Enterprise Value Differential shall be
deemed to be zero (0).

 

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by any
Borrower or which any Borrower intends to sell, license, or distribute in the
future including any products or service offerings under development,
collectively, together with all service offerings that have been licensed or
distributed by any Borrower since its respective incorporation or formation.

 

“Borrowing Base” means 85% of Eligible Accounts.

 

“Borrowing Base Certificate” means a borrowing base certificate substantially in
the form of Exhibit H.

 

“Business Day” means a day in which the banking institutions in the State of
California are open for business.

 

“Capital Stock” means, with respect to any Person, any and all shares of capital
stock, any membership, partnership or other ownership interests or any other
class of stock or equity interests, participations or other equivalents in such
Person (however designated, whether voting

 

2

--------------------------------------------------------------------------------


 

or non-voting, general or limited) of such Person’s capital, whether now
outstanding or issued after the Closing Date.

 

“Cash” means all cash, cash equivalents and liquid funds.

 

“Change in Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Parent Borrower, (ii) any sale, lease, license or transfer of
any substantial part of the assets of the Borrowers and Subsidiaries, taken as a
whole, (iii) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934), becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13-d5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 25% or more of the
equity securities of Parent Borrower entitled to vote for members of the board
of directors or equivalent governing body of Parent Borrower on a fully-diluted
basis (and taking into account all such securities that such “person” or “group”
has the right to acquire pursuant to any option right), (iv) during any period
of 12 consecutive months, a majority of the members of the board of directors or
other equivalent governing body of Parent Borrower cease to be composed of
individuals (a) who were members of that board or equivalent governing body on
the first day of such period,  or (b) whose election or nomination to that board
or equivalent governing body was approved by individuals referred to in clause
(a) above constituting at the time of the election or nomination at least a
majority of that board or equivalent governing body, or (v) Parent Borrower
ceases to own 100% of the Capital Stock of DDMS and ISC and ISC ceases to own
100% of the Capital Stock of Embedded and Opt.

 

“Claims” has the meaning given to it in Section 11.10.

 

“Closing Date” means the date of this Agreement.

 

“Collateral” means the property described in Section 3.

 

“Collateral Assignments of Acquisition Documents” means those certain Collateral
Assignments of Acquisition Documents dated as of the closing date of any
Permitted Acquisition, among the applicable Borrowers and the Lender, providing
for collateral assignment of the applicable Borrower’s or Borrower’s respective
rights and interests, but not obligations, under the applicable Acquisition
Documents to Lender, a form of which document is attached hereto as Exhibit J.

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Consolidated Adjusted EBITDA” means, at any date of determination, an amount
equal to consolidated net income of Parent Borrower and its Subsidiaries on a
consolidated basis for the most recently completed applicable Measurement
Period, plus (a) the following to the extent deducted in calculating such
consolidated net income:  (i) Consolidated Interest Expenses paid or accrued in
such applicable Measurement Period, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,
(iv) other non-recurring expenses reducing such consolidated net income which do
not represent a cash item in

 

3

--------------------------------------------------------------------------------


 

such period or any future period, in each case of or by Parent Borrower and its
Subsidiaries for such applicable Measurement Period, (v) non-cash charges for
stock based compensation, (vi) non-recurring cash fees, costs, charges and
expenses paid during such period incurred in connection with the a Permitted
Acquisition or the transactions contemplated by this Agreement,
(vii) non-recurring non-cash write-offs or write-downs of demo Equipment not to
exceed $750,000 in the aggregate (in each case of or by the Parent Borrower and
its Subsidiaries for such applicable Measurement Period), and minus (b) the
following, to the extent included in calculating such consolidated net income: 
(i) Federal, state, local and foreign income tax credits and (ii) all non-cash
items increasing consolidated net income (in each case of or by Parent Borrower
and its Subsidiaries for such applicable Measurement Period).  For purposes of
this calculation and without duplication, with respect to any period of
determination, the consolidated adjusted EBITDA of a wholly-owned acquired
Subsidiary acquired as a result of a Permitted Acquisition, which shall be
calculated in a manner consistent with the methodology set forth for
Consolidated Adjusted EBITDA herein, may be included in the calculation of
Consolidated Adjusted EBITDA as though such Permitted Acquisition was
consummated on the first day of the applicable Measurement Period (the “Acquired
Entity EBITDA”).  The Acquired Entity EBITDA shall be calculated by reference to
the audited financial results of the acquired entity, if available for such
applicable Measurement Period, or if such audited financial results are not
available for such Measurement Period, any unaudited financial results or
management-prepared results as are approved by Lender in respect of such
acquired entity.  Further for the purposes of this calculation and without
duplication, with respect to any Measurement Period during which the fee
contemplated by Section 2.7(b) is paid to Lender, in respect of such payment,
the Consolidated Adjusted EBITDA for such period(s) shall be reduced by the
amount by which such payment exceeds the aggregate of all accruals for non-cash
items that reduced Consolidated Adjusted EBITDA in prior Measurement Periods.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
consolidated net income of Parent Borrower and its Subsidiaries on a
consolidated basis for the most recently completed applicable Measurement Period
plus (a) the following to the extent deducted in calculating such consolidated
net income:  (i) Consolidated Interest Expenses paid or accrued in such
applicable Measurement Period, (ii) the provision for Federal, state, local and
foreign income taxes payable, (iii) depreciation and amortization expense, and
(iv) other non-recurring expenses reducing such consolidated net income which do
not represent a cash item in such period or any future period, in each case of
or by Parent Borrower and its Subsidiaries for such applicable Measurement
Period, and minus (b) the following, to the extent included in calculating such
consolidated net income:  (i) Federal, state, local and foreign income tax
credits and (ii) all non-cash items increasing consolidated net income (in each
case of or by Parent Borrower and its Subsidiaries for such applicable
Measurement Period).

 

“Consolidated Excess Cash Flow” means, as any date of determination, an amount
equal to Consolidated EBITDA of Parent Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Twelve Month Measurement
Period, minus the sum (without duplication) of (i) capital expenditures made in
cash and not financed (other than from the proceeds of the Revolving Loans)
during such period, (ii) Consolidated Interest Expense paid in cash during such
period, (iii) the aggregate amount of Federal, state, local and foreign income
taxes paid in cash during such period, (iv) scheduled repayments and/or
voluntary or mandatory prepayments of the Term Loan made in cash during such
period.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Funded Indebtedness” means, as of the date of determination, for
Parent Borrower and its Subsidiaries on a consolidated basis, the sum (without
duplication) of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Secured Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) in respect of any capitalized lease of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP, (f) all guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than Parent Borrower or any Subsidiary,
and (g) all Indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which Parent Borrower
or a Subsidiary is a general partner or joint venturer, unless such Indebtedness
is expressly made non-recourse to Parent Borrower or such Subsidiary, provided
that Consolidated Funded Indebtedness shall not include interest rate protection
agreements except to the extent such amount is then due and payable thereunder.

 

“Consolidated Interest Expense” means, for any Measurement Period, the sum of
(a) all interest, premium payments, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, and (b) the portion of rent expense under
capitalized leases that is treated as interest in accordance with GAAP, in each
case, of or by Parent Borrower and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.

 

“Consolidated Total Adjusted Leverage Ratio” means, as of the date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated Adjusted EBITDA on a consolidated basis for the most
recently completed Twelve Month Measurement Period.

 

“Consolidated Total Leverage Ratio” means, as of the date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA on a consolidated basis for the most recently completed
Measurement Period.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, letter of credit or other obligation of another, including any
such obligation directly or indirectly guaranteed, endorsed, co-made or
discounted or sold with recourse by that Person, or in respect of which that
Person is otherwise directly or indirectly liable; (ii) any obligations with
respect to undrawn letters of credit, corporate credit cards or merchant
services issued for the account of that Person; and (iii) all obligations
arising under any interest rate, currency or commodity swap agreement, interest
rate cap agreement, interest rate collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; provided, however, that the
term “Contingent Obligation” shall not include

 

5

--------------------------------------------------------------------------------


 

endorsements for collection or deposit in the ordinary course of business.  The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determined amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith; provided, however, that such amount shall not in any event exceed
the maximum amount of the obligations under the guarantee or other support
arrangement.

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by any
Borrower or in which any Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

 

“Copyright Security Agreement” means a collateral grant of security interest in
copyrights executed and delivered by the Borrowers and Lender, as such may be
amended, restated or otherwise modified from time to time.

 

“Delta Acquisition Documents” means that certain Acquisition Agreement and each
other agreement, instrument, side letter or other document executed and
delivered in connection with the Permitted Acquisition of the assets of Delta
Health Systems, Inc.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Accounts” means accounts receivable arising in the ordinary course of
a Borrower’s business.  Lender reserves the right at any time and from time to
time after the Closing Date, to adjust any of the criteria set forth below and
to establish new criteria in its good faith credit judgment based on a change in
circumstances, events or conditions occurring following the Closing Date with 3
Business Days prior notice to Parent Borrower.  Eligible Accounts shall not
include the following;

 

(a)           Accounts that the account debtor has failed to pay in full within
90 days of invoice date;

 

(b)           Accounts owing by an account debtor, whose total obligations to
all Borrowers, when aggregated with those of such account debtor’s Affiliates,
exceed 50% of all accounts, to the extent those obligations exceed that
percentage, except as approved by Lender;

 

(c)           Accounts owing by an account debtor, including its Affiliates, 35%
of whose accounts the account debtor has failed to pay within 90 days of invoice
date;

 

(d)           Accounts owing by an account debtor that does not have its
principal place of business in the United States unless (i) such account is
billed to an office in the United States, (ii) such account is supported by a
letter of credit satisfactory to Lender and with respect to which the Lender is
named as the beneficiary of such letter of credit, and provided further that
nothing contained in Section 3.2(e) of this Agreement shall require

 

6

--------------------------------------------------------------------------------


 

or permit the inclusion of any accounts owing by an account debtor that does not
have its principal place of business in the United States as Eligible Accounts
under this clause (ii) unless such account is supported by a letter of credit
naming Lender as a beneficiary, or (iii) Lender consents in writing to such
account debtor in its good faith business judgment;

 

(e)           Accounts owing by an account debtor that any Borrower owes money,
goods and/or services or is otherwise obligated to, but only to the extent of
the potential amount owed;

 

(f)            Accounts arising out of deferred revenue;

 

(g)           Accounts owing by an Affiliate of a Borrower;

 

(h)           Accounts that are the obligation of an account debtor that is the
United States government or a political subdivision thereof, or any state,
county or municipality or department, agency or instrumentality thereof unless
the applicable Borrower, if necessary, has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting assignment thereof;

 

(i)            Accounts that arise with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the account debtor is or may be
conditional;

 

(j)            Accounts upon which the respective Borrower’s right to receive
payment is not absolute or is contingent;

 

(k)           Accounts owing from any Person that (i) has disputed liability for
any account owing from such Person, or (ii) has otherwise asserted any claim,
demand or liability against the Parent Borrower or any of its Subsidiaries,
whether by action, suit, counterclaim or otherwise; provided, however that for
purposes of this clause (k), such accounts shall be excluded only to the extent
of the amounts being disputed by such Person at any date of determination;

 

(l)            Accounts that do not arise out of the sales of goods or rendering
of services in the ordinary course of the applicable Borrower’s business;

 

(m)          Accounts payable other than in U.S. Dollars or that are otherwise
on terms other than those normal or customary in the applicable Borrower’s
business;

 

(n)           Accounts owing from any Person that shall take or be the subject
of any action or proceeding of a type described in Section 9.6 of this
Agreement;

 

(o)           Accounts as to which a consent has not been obtained or maintained
as required by Lender; and

 

7

--------------------------------------------------------------------------------


 

(p)           Accounts the collection of which Lender determines in its good
faith credit judgment to be doubtful.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Facility Charge” means the sum of (i) one and one-half percent (1.5%) of the
Term Loan Commitment and (ii) one percent (1.0%) of the Revolving Loan
Commitment.

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“HIA Indebtedness” means the obligations of ISC to Healthcare Informatics
Associates, Inc. pursuant to the Subordinated Note and the Earn Out Agreement,
each as defined in the HIA Subordination Agreement.

 

“HIA Subordination Agreement” means the subordination agreement executed and
delivered by and among Lender, ISC and Healthcare Informatics Associates, Inc.
dated as of the date hereof.

 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Intellectual Property” means all of Borrowers’ Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrowers’ applications
therefor and reissues, extensions, or renewals thereof; and Borrowers’ goodwill
associated with any of the foregoing, together with Borrowers’ rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

 

“Joinder Agreements” means for each Subsidiary not then a Borrower, a completed
and executed Joinder Agreement in substantially the form attached hereto as
Exhibit G.

 

8

--------------------------------------------------------------------------------


 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“Lender Expenses” are all out-of-pocket audit fees and expenses, costs, and
expenses (including reasonable fees and expenses of attorneys, financial
advisors and other professionals) for preparing, negotiating, defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings) or otherwise incurred by
Lender with respect to any Borrower.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest, and any filing of any
financing statement (other than a precautionary financing statement with respect
to a lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.

 

“Loan” or “Loans” means, collectively, the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Notes, the ACH Authorization, the
Account Control Agreements, the Collateral Assignments of Acquisition Documents,
the Joinder Agreements, all UCC Financing Statements, the Patent Security
Agreement, the Trademark Security Agreement, the Copyright Security Agreement,
the Pledge Agreements, the HIA Subordination Agreement, and any other documents
executed or to be executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, or financial condition of Parent
Borrower and its Subsidiaries taken as a whole; or (ii) the ability of any
Borrower to perform the Secured Obligations in accordance with the terms of the
Loan Documents, or the ability of Lender to enforce any of its rights or
remedies with respect to the Secured Obligations; or (iii) the Collateral or
Lender’s Liens on the Collateral or the priority of such Liens.

 

“Material Agreements” means the Acquisition Documents, the charter documents
(including, as applicable and without limitation, articles of formation and
by-laws) of each of the Parent Borrower and its Subsidiaries, and the
Subordinated Indebtedness Documents.

 

“Maximum Revolving Loan Amount” means, (i) at all times from the Closing Date to
the date on which Borrowers’ Compliance Certificate evidences that the
Borrowers’ Consolidated EBITDA for the most recently completed Three Month
Measurement Period is less than or equal to $1,500,000, Ten Million and No/100
Dollars ($10,000,000.00), and (ii) at all times that the Borrowers’ Consolidated
EBITDA for the most recently completed Three Month Measurement Period exceeds
$1,500,000, Twelve Million Five Hundred Thousand and No/100 Dollars
($12,500,000.00).

 

9

--------------------------------------------------------------------------------


 

“Maximum Term Loan Amount” means Twelve Million Five Hundred Thousand and No/100
Dollars ($12,500,000.00).

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

 

“Measurement Period” means, at any date of determination, the most recently
completed Twelve Month Measurement Period or Three Month Measurement Period, of
Borrowers, as applicable.

 

“Note(s)” means a Revolving Note and/or Term Note.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Parent Borrower or a Subsidiary now holds or
hereafter acquires any interest.

 

“Patent Security Agreement” means a patent security agreement executed and
delivered by the Borrowers and the Lender, as such may be amended, restated or
otherwise modified from time to time.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

 

“Permitted Acquisition” means the purchase or the acquisition in a single
transaction or a series of related transactions of (i) all or substantially all
(but in any event no less than 80%) of the equity interests in any Person that,
upon the consummation thereof, will be a Domestic Subsidiary wholly-owned
directly by the Parent Borrower or one or more of its wholly-owned Domestic
Subsidiaries (including as a result of a merger or consolidation), (ii) all or
substantially all of the assets of a Person (in each case, the “Acquired
Assets”), provided that, in each case the following conditions are met:

 

(i)            no fact or condition exists, or would result from such
acquisition, that would (or would, with the passage of time or the giving of
notice, or both) constitute an Event of Default;

 

(ii)           the Parent Borrower shall have delivered evidence reasonably
satisfactory to the Lender that EBITDA of the Person or assets of the Person so
acquired, calculated in accordance with GAAP (without taking into account the
Consolidated EBITDA of the Parent Borrower and its Subsidiaries but calculated
in a manner consistent with that set forth in the definitions of Consolidated
EBITDA), for the twelve month period most recently completed shall be greater
than zero;

 

(iii)          the Parent Borrower shall have delivered to the Lender at least
one (1) Business Day prior to the date on which the purchase or acquisition of
the Acquired Assets is to be consummated a certificate of such Borrower signed
by an authorized officer of such Borrower, in form and substance reasonably
satisfactory to the Lender, certifying that all of the requirements set forth
herein have been satisfied or will be satisfied on the consummation of such
purchase or acquisition;

 

10

--------------------------------------------------------------------------------


 

(iv)          the Parent Borrower shall have delivered to the Lender at least
three (3) Business Days prior to the date on which the purchase or acquisition
of the Acquired Assets is to be consummated a draft of the Approved Projections
in form and substance satisfactory to the Lender in its reasonable discretion;

 

(v)           the Parent Borrower shall have delivered to the Lender evidence
reasonably satisfactory to the Lender that all liens and encumbrances with
respect to the Acquired Assets, other than Permitted Liens, have been discharged
in full or arrangements therefor satisfactory to the Lender have been made;

 

(vi)          the Parent Borrower shall have delivered to the Lender, not less
than three (3) Business Days prior to the consummation of each proposed
acquisition, a duly executed Compliance Certificate, demonstrating that, after
giving effect to such acquisition, all covenants contained in Section 7.20 will
be satisfied on a pro forma basis calculated such that the Acquired Entity
EBITDA shall be included in the calculation of Consolidated Adjusted EBITDA
pursuant to the methodology set forth in the definition of Consolidated Adjusted
EBITDA;

 

(vii)         any such newly-created or acquired Subsidiary shall engage in a
line of business substantially similar from the lines of business conducted by
the Borrower and its Subsidiaries as of the Closing Date or any business
substantially related, complementary or incidental thereto;

 

(viii)        any such newly-created or acquired Subsidiary shall be a Domestic
Subsidiary and shall comply with the requirements of Section 7.15, and/or, with
respect to any newly-acquired assets, of such assets shall be located in the
United States and owned by the Parent Borrower or any Domestic Subsidiary and
the Borrower or the applicable Domestic Subsidiary shall comply with the
requirements of the Security Documents;

 

(ix)           the Parent Borrower shall have delivered on the closing date of
each respective acquisition, as required by Lender, an original executed
Collateral Assignment of Acquisition Documents and an officer’s certificate duly
executed by Parent Borrower’s Chief Executive Officer, Chief Financial Officer
or President certifying and attaching true, correct and complete copies of the
applicable Acquisition Documents, which Acquisition Documents shall contain a
provision that such Acquisition Documents are assignable to Lender, and shall
not contain any anti-assignment or third party beneficiary provisions that could
adversely affect the Lender’s ability to enforce its rights as assignee of the
applicable Borrower’s rights under such Acquisition Documents.

 

(x)            the boards of directors and (if required by applicable law) the
shareholders, or the equivalent thereof, of the Parent Borrower (or applicable
Subsidiary) and the business to be acquired have approved such acquisition; and

 

(xi)           the aggregate cash consideration paid for all Acquired Assets, on
an individual basis, shall not exceed $1,500,000.

 

11

--------------------------------------------------------------------------------


 

“Permitted Indebtedness” means: (i) Indebtedness of Borrowers in favor of Lender
arising under this Agreement or any other Loan Document; (ii) Indebtedness
existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $750,000 outstanding at any time secured by a lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the lesser of the cost or fair market value of the
Equipment financed with such Indebtedness; (iv) Indebtedness incurred in the
ordinary course of business with corporate credit cards, that also constitutes a
Permitted Investment; (v) Subordinated Indebtedness; (vi) reimbursement
obligations in connection with letters of credit that are secured by cash or
cash equivalents and issued on behalf of the Parent Borrower or a Subsidiary
thereof in an amount not to exceed $350,000 at any time outstanding, (vii) other
Indebtedness in an amount not to exceed $250,000 at any time outstanding, and
(viii) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Parent Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) Marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(b) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from former employees, directors, or
consultants of Parent Borrower under the terms of applicable repurchase
agreements at the original issuance price of such securities in an aggregate
amount not to exceed $250,000 in any fiscal year, provided that no Event of
Default has occurred, is continuing or would exist after giving effect to the
repurchases; (iv) Investments accepted in connection with Permitted Transfers;
(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of each respective Borrower’s business;
(vi) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (vii) shall not
apply to Investments of any Borrower in any Subsidiary; (viii) Investments
consisting of loans not involving the net transfer on a substantially
contemporaneous basis of cash proceeds to employees, officers or directors
relating to the purchase of Capital Stock of Parent Borrower pursuant to
employee stock purchase plans or other similar agreements approved by Parent
Borrower’s Board of Directors, and loans to any employees, officers or directors
of any Borrower, or the guarantee by any Borrower of any such loans made by a
third party permitted pursuant to Section 7.9(c); (ix) Investments consisting of
travel advances in the ordinary course of business; (x) Investments in
newly-formed Subsidiaries organized in the United States, provided that such
Subsidiaries enter into a Joinder Agreement promptly after their formation by
Parent Borrower (or applicable Subsidiary) and execute such other documents as
shall be reasonably requested by Lender; (xi) Investments in subsidiaries
organized outside of the United States approved in advance in writing by Lender;
(xii) joint ventures or strategic alliances in the ordinary course of each
respective Borrower’s business consisting of the nonexclusive licensing of
technology, the development of technology or the providing of technical support,
provided

 

12

--------------------------------------------------------------------------------


 

that any cash Investments by Borrowers do not exceed $250,000 in the aggregate
in any fiscal year; and (xiii) additional Investments that do not exceed
$250,000 in the aggregate; (xiii) Investments that result in or that constitute
Permitted Acquisitions.

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrowers maintain adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of each respective Borrower’s
business and imposed without action of such parties; provided, that the payment
thereof is not yet required; (v) Liens arising from judgments, decrees or
attachments in circumstances which do not constitute an Event of Default
hereunder; (vi) the following deposits, to the extent made in the ordinary
course of business:  deposits under worker’s compensation, unemployment
insurance, social security and other similar laws, or to secure the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure indemnity, performance or other similar bonds for the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure statutory obligations (other than liens arising under ERISA or
environmental liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on equipment or software or
other intellectual property constituting purchase money liens and liens in
connection with capital leases securing Indebtedness permitted in clause
(iii) of “Permitted Indebtedness”; (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases and
licenses granted in the ordinary course of business and not interfering in any
material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due; (xi)
Liens on insurance proceeds securing the payment of financed insurance premiums
that are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory and common law rights of set-off and other similar
rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (xiii) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business so long as they do not materially
impair the value or marketability of the related property; (xiv) Liens on cash
or cash equivalents securing obligations permitted under clause (vii) of the
definition of Permitted Indebtedness; and (xv) Liens incurred in connection with
the extension, renewal or refinancing of the indebtedness secured by Liens of
the type described in clauses (i) through (xi) above; provided, that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness
being extended, renewed or refinanced (as may have been reduced by any payment
thereon) does not increase.

 

“Permitted Transfers” means (i) sales of inventory in the ordinary course of
business, (ii)  non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business and licenses that could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States in
the ordinary course of business, or (iii) dispositions of worn-out, obsolete or
surplus Equipment at

 

13

--------------------------------------------------------------------------------


 

fair market value in the ordinary course of business, and (iv) other Transfers
of assets having a fair market value of not more than $500,000 in the aggregate
in any fiscal year; provided, however, Borrowers shall be required to make
mandatory prepayments of the Term Loan, in accordance with the provisions of
Section 2.6(a)(ii) herein, in the amounts by which the fair market value of any
Transfers of assets contemplated by clause (iv) herein exceed $250,000 in the
aggregate in any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Pledge Agreements” means, collectively, (a) that certain Pledge Agreement,
dated as of the Closing Date, executed and delivered by each Borrower pledging
its respective interest as applicable, in DDMS, ISC, Embedded and Opt and
(b) any other pledge agreement executed and delivered pursuant to the terms
hereof, as each such agreement may be amended, restated or otherwise modified
from time to time.

 

“Preferred Stock” means at any given time any equity security issued by Parent
Borrower that has any rights, preferences or privileges senior to Parent
Borrower’s common stock.

 

“Refinancing Event” means the closing of a loan with a lender other than the
Lender, the proceeds of which are applied to payoff the Term Loan in full.

 

“Revolving Interest Rate” means, for any day and at any time that the
Consolidated Total Leverage Ratio is equal to or greater than 3.00 to 1.00, the
greater of (i) eight and one-half percent (8.50%), and (ii) the prime rate as
reported in The Wall Street Journal plus 2.50%; provided, however, that two
(2) Business Days following delivery of a Compliance Certificate demonstrating
that the Consolidated Total Leverage Ratio for the most recently ended Twelve
Month Measurement Period is less than 3.00 to 1.00, the “Revolving Interest
Rate” shall be reduced to the greater of (i) seven and one-half percent (7.5%)
per annum, and the prime rate as reported in The Wall Street Journal plus 1.50%.

 

“Revolving Loan Advance” means any Revolving Loan funds advanced under this
Agreement.

 

“Revolving Loan Maturity Date” means November 1, 2009.

 

“Revolving Note” means a Promissory Note in substantially the form of
Exhibit B-2.

 

“Secured Obligations” means each Borrower’s obligations under this Agreement and
any Loan Document, including any obligation to pay any amount now owing or later
arising to the Lender.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
discretion and subject to subordination provisions satisfactory to Lender in its
discretion, including without limitation, the HIA Indebtedness.

 

14

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness Documents” means any and all documents executed by
Parent Borrower or any of its Subsidiaries giving rise to or otherwise executed
in connection with the Subordinated Indebtedness, including without limitation,
any and all promissory notes, loan agreements, security agreements, and any and
all collateral and ancillary documents.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Parent Borrower owns or controls,
directly or indirectly, 50% or more of the outstanding voting securities,
including each entity listed on Schedule 1 hereto.

 

“Term Loan Advance” means any Term Loan funds advanced under this Agreement.

 

“Term Loan Determination Date” means January 1, 2009.

 

“Term Loan Interest Rate” means for any day, the greater of (i) ten and one-half
percent (10.50%) and (ii) the prime rate as reported in The Wall Street Journal
plus 4.50%.

 

“Term Loan Maturity Date” means May 1, 2012.

 

“Term Loan Prepayment Charge” shall have the meaning assigned to such term in
Section 2.6(c).

 

“Term Note” means a Promissory Note in substantially the form of Exhibit B-1.

 

“Three Month Measurement Period” means, at any date of determination, the most
recently completed three fiscal months of Borrowers.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by any
Borrower or in which Borrower now holds or hereafter acquires any interest.

 

“Trademark Security Agreement” means a trademark security agreement executed and
delivered by the Borrowers and Lender as such may be amended, restated or
otherwise modified from time to time.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

 

“Twelve Month Measurement Period” means, at any date of determination, the most
recently completed twelve consecutive calendar months of Borrowers.

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall

 

15

--------------------------------------------------------------------------------


 

mean the Uniform Commercial Code as in effect, from time to time, in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

 

SECTION 2.         THE LOANS

 

2.1.          Revolving Loan.

 

(a)           Advances.  Subject to the terms and conditions of this Agreement,
Borrowers may, jointly and severally, draw Revolving Loan Advances on or before
the Revolving Loan Maturity Date in an aggregate principal amount of up to the
lesser of the Borrowing Base or the Maximum Revolving Loan Amount, provided
Borrowers shall request only one (1) such Revolving Loan Advance per week, and
each Revolving Loan Advance shall be in a minimum amount of $100,000.00 or if
the amount available to be borrowed under the Maximum Revolving Loan Amount is
less than $100,000.00, then such lesser amount.  Revolving Loan Advances may be
repaid and reborrowed at any time, without premium or penalty.  If the aggregate
Revolving Loan Advances at any time exceed the lesser of the Borrowing Base or
the Maximum Revolving Loan Amount, Borrowers shall repay the amount of that
excess to Lender within three (3) business days.

 

(b)           Advance Request.  To obtain a Revolving Loan Advance, Parent
Borrower, on its own behalf and on behalf of each Borrower, shall complete, sign
and deliver an Advance Request, Borrowing Base Certificate (with such Borrowing
Base Certificate reflecting any adjustments in eligibility criteria requested by
Lender whether or not any notice period in respect of such adjustment shall have
then elapsed) and Revolving Note to Lender, provided, however that if Borrowers
have submitted a Borrowing Base Certificate dated as of a date not more than 3
Business Days prior to the submission of the Advance Request, then the Parent
Borrower shall not be required to submit a new Borrowing Base Certificate in
connection with such Advance Request unless adjustments are required pursuant to
the parenthetical in the foregoing clause.  Lender shall fund the Revolving
Advance in the manner requested by the Advance Request, provided that each of
the conditions precedent to such Revolving Advance is satisfied as of the
requested Advance Date.

 

(c)           Interest.  Subject to the provisions of Section 2.3, the principal
balance of the Revolving Loan shall bear interest thereon from the initial
Revolving Loan Advance

 

16

--------------------------------------------------------------------------------


 

Date, calculated at the floating Revolving Interest Rate per annum based upon a
year consisting of 360 days, as applicable, and payable for the actual number of
days elapsed.

 

2.2.          Term Loan.

 

(a)           Advances.  Subject to the terms and conditions of this Agreement,
Lender will make, and Borrowers agree to draw, on a joint and several basis, a
Term Loan Advance of $9,000,000.00 on the Closing Date. Beginning on the Closing
Date, and continuing until January 1, 2009, Borrowers may request additional
Term Loan Advances in an aggregate amount up to $3,500,000.00 in minimum
increments of $100,000.00, provided, however, that the making of such additional
Term Loan Advance(s) shall be subject to Borrowers delivering a Compliance
Certificate demonstrating Borrowers’ pro forma compliance with the financial
covenants set forth in Section 7.20 after giving effect to the making of such
proposed additional Term Loan Advance.  The aggregate outstanding Term Loan
Advances may be up to the Maximum Term Loan Amount.

 

(b)           Advance Request.  To obtain a Term Loan Advance, Parent Borrower,
on its own behalf and on behalf of each Borrower, shall complete, sign and
deliver an Advance Request and Term Note to Lender.  Lender shall fund the Term
Loan Advance in the manner requested by the Advance Request, provided that each
of the conditions precedent to such Term Loan Advance is satisfied as of the
requested Advance Date.

 

(c)           Interest.  Subject to the provisions of Section 2.3, the principal
balance of each Term Loan Advance shall bear interest thereon from such Advance
Date at the Term Loan Interest Rate per annum based on a year consisting of 360
days, as applicable, with interest computed daily based on the actual number of
days elapsed.

 

2.3.          Maximum Interest.  Notwithstanding any provision in this
Agreement, the Notes, or any other Loan Document, it is the parties’ intent not
to contract for, charge or receive interest at a rate that is greater than the
maximum rate permissible by law that a court of competent jurisdiction shall
deem applicable hereto (which under the laws of the State of California shall be
deemed to be the laws relating to permissible rates of interest on commercial
loans) (the “Maximum Rate”).  If a court of competent jurisdiction shall finally
determine that Borrowers have actually paid to Lender an amount of interest in
excess of the amount that would have been payable if all of the Secured
Obligations had at all times borne interest at the Maximum Rate, then such
excess interest actually paid by Borrowers shall be applied as follows:  first,
to the payment of principal outstanding on the Notes; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrowers.

 

2.4.          Default Interest.  In the event any payment is not paid on the
scheduled payment date, an amount equal to five percent (5%) of the past due
amount shall be payable on demand.  In addition, upon the occurrence and during
the continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in
Section 2.1(c) or 2.2(c), as applicable, plus three percent (3%) per annum. In
the event any interest is not paid when due

 

17

--------------------------------------------------------------------------------


 

hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.1(c),
2.2(c) or Section 2.4, as applicable.

 

2.5.          Payments.

 

(a)           Payments Generally.

 

i.              The Borrowers will pay interest on the Loans on the first
Business Day of each month, commencing June 1, 2008.

 

ii.             Borrowers shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense. 
Lender will initiate debit entries to the relevant Borrower’s account as
authorized on the ACH Authorization on each payment date of all scheduled
obligations payable to Lender under the Revolving Loan and under the Term Loan.

 

(b)           Revolving Loan Repayment.  Interest payments shall be due on the
first day of each month, commencing June 1, 2008.  The entire principal balance
of the Revolving Loan and all accrued interest and fees on or relating to the
Revolving Loan shall be repaid in full on the Revolving Loan Maturity Date.

 

(c)           Term Loan Repayment.  Borrowers shall repay the outstanding
principal under the Term Loan on the first Business Day of each calendar month,
commencing February 1, 2009, as follows: (i) for the period commencing
February 1, 2009 and continuing through and including May 1, 2009, in monthly
installments each equal to an amount that is five percent (5.0%) of the
outstanding principal balance of the Term Loan as of the Term Loan Determination
Date divided by 4; (ii) for the period commencing June 1, 2009 and continuing
through and including May 1, 2010, in monthly installments each equal to an
amount that is fifteen percent (15.0%) of the outstanding principal balance of
the Term Loan as of the Term Loan Determination Date, divided by 12; (iii) for
the period commencing June 1, 2010 and continuing through and including May 1,
2011, in monthly installments each equal to an amount that is twenty-five
percent (25.0%) of the outstanding principal balance of the Term Loan as of the
Term Loan Determination Date, divided by 12; (iv) for the period commencing
June 1, 2011 and continuing through and including the Term Loan Maturity Date,
in monthly installments each equal to an amount that is fifty-five percent
(55.0%) of the outstanding principal balance of the Term Loan on the Term Loan
Determination Date, divided by 12.  The Term Loan entire principal balance and
all accrued but unpaid interest hereunder, shall be due and payable on the Term
Loan Maturity Date.

 

2.6.          Prepayments.

 

(a)           Mandatory Prepayments.

 

i.              On or prior to the one hundred and-fifth (105th) day of each
fiscal year, commencing with the fiscal year ending December 31, 2008, the
Borrowers shall prepay the principal amount of the Term Loan and accrued and
unpaid interest thereon in an amount equal to 25% of Consolidated Excess Cash
Flow.

 

18

--------------------------------------------------------------------------------


 

Such prepayments to be applied as follows: first, to the payment of principal
outstanding on the Term Loan Advances to be applied pro rata to installments of
the Term Loan, second, to the payment of accrued interest on the Term Loan
Advances, third, to the payment of principal outstanding on the Revolving Loan
Advances, fourth, to the payment of accrued interest on the Revolving Loan
Advances, fifth, to the payment of Lender’s accrued costs, expenses,
professional fees and any other Secured Obligations; and sixth, after all
Secured Obligations are repaid, the excess (if any) shall be refunded to the
Borrowers.  Notwithstanding Section 2.6(c) and except as otherwise provided in
the immediately preceding sentence, no Term Loan Prepayment Charge shall be
required for any prepayment of the Term Loan under this Section 2.6(a).

 

ii.             On the date of any Permitted Transfer that results in a required
prepayment pursuant to clause (iv) of the definition of “Permitted Transfer”,
Borrowers shall prepay the principal amount of the Term Loan and accrued and
unpaid interest thereon in accordance with the provisions of such clause (iv) of
the definition of Permitted Transfer.

 

(b)           Voluntary Prepayments.

 

i.              Borrowers may prepay the Revolving Loan from time to time
without premium or penalty, in whole or in part from time to time.

 

ii.             Borrowers may prepay, in whole (or in part with the prior
consent of the Lender in its sole and absolute discretion), the Term Loan at
Borrowers’ option upon at least five (5) Business Days prior notice to Lender,
together with all accrued unpaid interest thereon and the Term Loan Prepayment
Charge on the amount so prepaid.

 

(c)           Term Loan Prepayment Charge.

 

i.              Upon any prepayment of the Term Loan pursuant to
Section 2.6(b) and Section 10.1, Borrowers shall pay a prepayment charge equal
to the following percentage of the Term Loan being prepaid; if such payment is
made or required to be made in any of the first twelve (12) months following the
Closing Date, 3.0%; if such payment is made or required to be made in after the
first twelve (12) months following the Closing Date but prior to twenty-four
(24) months following the Closing Date, 2.0%; and thereafter, 1.0% (each, a
“Term Loan Prepayment Charge”).

 

ii.             Borrowers agree that the Term Loan Prepayment Charge is a
reasonable calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the applicable Term Loan.

 

19

--------------------------------------------------------------------------------


 

2.7.          Fees.

 

(a)           Borrowers shall pay to Lender for the period commencing on the
Closing Date and continuing through the Revolving Loan Maturity Date in respect
of Revolving Loan Facility, a commitment fee in an amount equal to one half of
one percent (0.50%) per annum, on the sum of the average daily unused portion of
the Revolving Loan Commitment.  All commitment fees payable pursuant to this
Section 2.7 shall be payable by the Borrowers in arrears on the first Business
Day of each fiscal quarter, commencing on July 1, 2008 and on the Revolving Loan
Maturity Date.

 

(b)           Upon the earliest to occur of (i) demand from the Lender at any
time between November 1, 2009 to April 30, 2012, (ii) the acceleration of the
Secured Obligations, (iii) the Term Loan Maturity Date, and (iv) a prepayment in
full of Secured Obligations, Borrowers shall pay to Lender an amount equal to
the greater, as of such date of determination, of (x) $625,000, and (y) an
amount equal to three percent (3.0%) of the Average Total Enterprise Value
Differential of Parent Borrower.  Notwithstanding anything herein to the
contrary, so long as no other Event of Default has occurred and is continuing,
the failure of Borrowers to pay the fee required by clause (i) of this
Section 2.7(b) upon demand thereunder, shall not be deemed an Event of Default
under this Agreement, if and only if, the payment of such fees at the time of
demand could reasonably be expected to result in the occurrence of an event
that, with the passage of time or giving of notice, or both, would constitute an
Event of Default under Section 7.20 (a “Liquidity Event”); provided, however,
that the Borrowers shall pay such fee immediately after the passage of such
Liquidity Event and that the foregoing grace period shall in no way be deemed a
waiver of the payment of such fee, and in any event such required payments under
this Section 2.7 shall continue to be deemed a component of Secured Obligations
hereunder.

 

2.8.          Joint and Several Liability of Borrowers.  Each Borrower is
accepting joint and several liability hereunder and under the other Loan
Documents in consideration of the financial accommodations to be provided by
Lender under this Agreement, for the mutual benefit, directly and indirectly, of
each Borrower and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Secured Obligations.  Each Borrower,
jointly and severally, hereby irrevocably, absolutely and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Secured Obligations (including, without limitation, any Secured
Obligations arising under this Section 2.8), it being the intention of Borrowers
that all the Secured Obligations shall be the joint and several obligations of
Borrowers without preferences or distinction among them.  If and to the extent
that any of Borrowers shall fail to make any payment with respect to any of the
Secured Obligations as and when due or to perform any of the Secured Obligations
in accordance with the terms thereof, then in each such event, the other Persons
composing Borrowers will make such payment with respect to, or perform, such
Secured Obligation.  Each Borrower hereby agrees that it will not enforce any of
its rights of contribution or subrogation against Borrowers with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Lender with respect to any of the Secured Obligations or
any collateral security therefor until such time as all of the Secured
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to Lender hereunder
or under any other Loan Documents are hereby expressly made subordinate and
junior in right of payment,

 

20

--------------------------------------------------------------------------------


 

without limitation as to any increases in the Secured Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Secured
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Secured Obligations shall be paid in full in
cash before any payment or distribution of any character, whether in cash,
securities or other property, shall be made to any other Borrower therefor.

 

SECTION 3.         SECURITY INTEREST

 

As security for the prompt, complete and indefeasible payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, each Borrower
grants to Lender a security interest in all of such Borrower’s personal
property, wherever located, now owned or hereafter acquired, including the
following, and all proceeds and products thereof (collectively, the
“Collateral”):  (a) accounts (including health-care insurance receivables);
(b) chattel paper (whether tangible or electronic); (c) fixtures; (d) general
intangibles (including without limitation all Intellectual Property and payment
intangibles); (e) instruments (including promissory notes); (f) documents
(including, if applicable, electronic documents); (g) securities and all other
investment property (but excluding thirty-five percent (35%) of the Capital
Stock of any foreign Subsidiary); (h) deposit accounts excluding payroll and
trust accounts; (i) Cash; (j) commercial tort claims; (k) goods (including
inventory, equipment and any accessions thereto); (l) letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing); (m) supporting
obligations; and (n) any other contract rights or rights to the payment of
money, insurance claims and proceeds.  Notwithstanding the foregoing, it is the
intention of the parties to the Agreement that the term “Collateral” shall
exclude (1) “intent-to-use” trademarks until such time as a Borrower begins to
use such trademarks; and (2) any item of general intangibles that is now or
hereafter held by a Borrower, solely in the event and to the extent that:
(i) the grant of such security interest shall constitute or result in (A) the
abandonment, invalidation or unenforceability of any right, title or interest of
any Borrower therein or result in any Borrower’s loss of use of such asset or
(B) a breach or termination pursuant to the terms of, or a default under, any
such investment property or general intangible, in each case other than (i) to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Law (including
the Bankruptcy Code) or principles of equity or (ii) with respect to payment
intangibles; provided, however, that the grant of the security interests
contained in this Section 3 shall extend to, and the term “Collateral” shall
include, (i) any and all proceeds of such directly held general intangibles,
provided that the proceeds are not themselves directly held general intangibles
subject to subsection (2) above, and (ii) at such time that the grant of such
security interest shall no longer constitute or result in (A) the abandonment,
invalidation or unenforceability of any right, title or interest of any Borrower
therein or result in any Borrower’s loss of use of such asset or (B) a breach or
termination pursuant to the terms of, or a default under, any such general
intangible, thereafter such directly held general intangible.

 

3.1.          Authorization to File Financing Statements.  Each Borrower hereby
irrevocably authorizes the Lender at any time and from time to time to file in
any filing office in any UCC jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of such
Borrower or words of similar effect, regardless of whether any

 

21

--------------------------------------------------------------------------------


 

particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC, or (ii) as being of an equal or lesser scope or with greater detail,
and (b) provide any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment.  Each Borrower agrees to furnish any such information to the Lender
promptly upon request.  Each Borrower also ratifies its authorization for the
Lender to have filed in any UCC jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.

 

3.2.          Other Actions.  Further to insure the attachment, perfection and
first priority (subject to Permitted Liens) of, and the ability of the Lender to
enforce the Lender’s Liens, each Borrower agrees, in each case at Borrowers’
expense, to take the following actions with respect to the following Collateral
and without limitation on such Borrower’s other obligations contained in this
Agreement:

 

(a)           Promissory Notes and Tangible Chattel Paper.  If a Borrower shall,
now or at any time hereafter, hold or acquire any promissory notes or tangible
chattel paper, such Borrower shall, at Lender’s request, forthwith endorse,
assign and deliver the same to the Lender, accompanied by such instruments of
transfer or assignment duly executed in blank as the Lender may from time to
time specify.

 

(b)           Deposit Accounts.  For each deposit account that a Borrower, now
or at any time hereafter, opens or maintains, such Borrower shall, prior to or
concurrently with the opening of such deposit account, pursuant to an agreement
in form and substance reasonably satisfactory to the Lender, cause the
depositary bank to agree to comply, without further consent of such Borrower, at
any time during the continuance of an Event of Default with instructions from
the Lender to such depositary bank directing the disposition of funds from time
to time credited to such deposit account.  The provisions of this paragraph
shall not apply to (x) any deposit account for which a Borrower, the depositary
bank and the Lender have entered into a cash collateral agreement specially
negotiated among such Borrower, the depositary bank and the Lender for the
specific purpose set forth therein, (y) a deposit account for which the Lender
is the depositary bank and is in automatic control, and (z) any deposit accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s salaried
employees.

 

(c)           Investment Property.  If a Borrower shall, now or at any time
hereafter, hold or acquire any certificated securities, such Borrower shall
forthwith endorse, assign and deliver the same to the Lender, accompanied by
such instruments of transfer or assignment duly executed in blank as the Lender
may from time to time specify.  If any securities now or hereafter acquired by a
Borrower are uncertificated and are issued to such Borrower or its nominee
directly by the issuer thereof, such Borrower shall immediately notify the
Lender thereof and, at the Lender’s request and option, either (i) cause the
issuer to enter into an agreement under Section 8-106 of the UCC whereby the
issuer agrees with instructions originated by Lender without further consent by
any Borrower, or (ii) pursuant to an agreement in form and substance
satisfactory to the Lender, arrange for the Lender to become the registered
owner of the securities.  If any securities, whether certificated or
uncertificated, or other investment property now or

 

22

--------------------------------------------------------------------------------


 

hereafter acquired by a Borrower are held by such Borrower or its nominee
through a securities intermediary or commodity intermediary, such Borrower shall
immediately notify the Lender thereof and, at the Lender’s request and option,
either (x) cause such securities intermediary or (as the case may be) commodity
intermediary to enter into an Account Control Agreement, or (y) pursuant to an
agreement in form and substance satisfactory to the Lender, in the case of
financial assets or other investment property held through a securities
intermediary, arrange for the Lender to become the entitlement holder with
respect to such investment property, with such Borrower being permitted, only
with the consent of the Lender, to exercise rights to withdraw or otherwise deal
with such investment property.  The provisions of this paragraph shall not apply
to any financial assets credited to a securities account for which the Lender is
the securities intermediary.

 

(d)           Collateral in the Possession of a Bailee.  If any Collateral in
excess of $100,000 is, now or at any time hereafter, in the possession of a
bailee, the applicable Borrower shall promptly notify the Lender thereof and, at
the Lender’s request and option, shall promptly obtain a bailee acknowledgment
and access agreement in form and substance reasonably satisfactory to the
Lender.

 

(e)           Letter-of-credit Rights.  If any Borrower is, now or at any time
hereafter, a beneficiary under a letter of credit in excess of $100,000, such
Borrower shall promptly notify the Lender thereof and, at the request and option
of the Lender, such Borrower shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Lender, either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Lender of the proceeds of the letter of credit or (ii) arrange for the
Lender to become the transferee beneficiary of the letter of credit.

 

(f)            Commercial Tort Claims.  If a Borrower shall, now or at any time
hereafter, hold or acquire a commercial tort claim in an amount greater than
$100,000, such Borrower shall promptly (but in any event with two Business Days
thereof) notify the Lender in a writing signed by such Borrower of the
particulars thereof and grant to the Lender in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the Lender.

 

(g)           Other Actions as to any and all Collateral.  Each Borrower further
agrees, upon the request of the Lender and at the Lender’s option, to take any
and all other actions as the Lender may reasonably determine to be necessary or
useful for the attachment, perfection and first priority (subject to Permitted
Liens) of, and the ability of the Lender to enforce, the Lender’s Lien in any
and all of the Collateral, including (i) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the UCC, to the extent, if any, that the applicable Borrower’s signature thereon
is required therefor, (ii) causing the Lender’s name to be noted as secured
party on any certificate of title for a titled good if such notation is a
condition to attachment, perfection or priority of, or ability of the Lender to
enforce, the Lender’s security interest in such Collateral, (iii) complying with
any provision of any statute, regulation or treaty of the United States as to
any Collateral if compliance with

 

23

--------------------------------------------------------------------------------


 

such provision is a condition to attachment, perfection or priority of, or
ability of the Lender to enforce, the Lender’s security interest in such
Collateral, (iv) making commercially reasonable efforts to obtain governmental
and other third party waivers, consents and approvals, in form and substance
reasonably satisfactory to the Lender, including any consent of any licensor,
lessor or other person obligated on Collateral, (v) obtaining waivers from
mortgagees and landlords in form and substance reasonably satisfactory to the
Lender, (vi) creating and perfecting Liens in favor of the Lender in any real
property acquired after the Closing Date, and (vii) taking all actions under any
earlier versions of the UCC or under any other law, as reasonably determined by
the Lender to be applicable in any relevant UCC or other jurisdiction, including
any foreign jurisdiction.  In addition to the foregoing, Borrowers shall on such
periodic basis as the Lender shall require, (w) provide the Lender with a report
of all new material patentable, copyrightable or trademarkable materials
acquired or generated by each Borrower during the prior period which the
Borrowers intend to register with the United States Patent and Trademark Office
or the Library of Congress, as applicable, (x) cause all Patents and Trademarks,
and cause all Copyrights that are material to each Borrower’s business, in each
case, acquired or generated by such Borrower, that are not already the subject
of a registration with the appropriate filing office (or an application therefor
diligently prosecuted) to be registered with such appropriate filing office in a
manner sufficient to impart constructive notice of such Borrower’s ownership
thereof, (y) cause to be prepared, executed, and delivered to the Lender
supplemental schedules to the applicable Loan Documents to identify such
Patents, Copyrights and Trademarks as being subject to the security interests
created thereunder, and (z) execute and deliver to the Lender at the Lender’s
request Patent, Trademark or Copyright Security Agreements with respect to such
patents, trademarks or copyrights for filing with the appropriate filing office.

 

3.3.          Relation to Other Security Documents.  Concurrently herewith each
Borrower is executing and delivering to the Lender a Pledge Agreement, a
Copyright Security Agreement, a Patent Security Agreement, a Trademark Security
Agreement, and a Collateral Assignment of Acquisition Documents, pursuant to
which each Borrower is assigning to the Lender certain Collateral as set forth
in such agreements.  The provisions of such agreements are supplemental to the
provisions of this Agreement, and nothing contained in such agreements shall
derogate from any of the rights or remedies of the Lender.  Neither the delivery
of, nor anything contained in, such agreements shall be deemed to prevent or
postpone the time of attachment or perfection of any security interest in such
Collateral created hereby.

 

3.4.          Power of Attorney.  Each Borrower hereby irrevocably makes,
constitutes, and appoints the Lender (and any of the Lender’s officers,
employees, or agents designated by the Lender) as such Borrower’s true and
lawful attorney, with power to (a) if such Borrower refuses to, or fails timely
to execute and deliver any of the documents described in Section 3.1, sign the
name of Borrower on any of the documents described in Section 3.1, (b) at any
time that an Event of Default has occurred and is continuing, sign any
Borrower’s name on any invoice or bill of lading relating to the Collateral,
drafts against account debtors, or notices to account debtors, (c) at any time
that an Event of Default has occurred and is continuing, send requests for
verification of accounts, instruments, documents, chattel paper, supporting
obligations, letters of credit and proceeds of letters of credit,
letter-of-credit rights, customer lists, software, and business records related
thereto, (d) at any time that an Event of Default has occurred and is

 

24

--------------------------------------------------------------------------------


 

continuing, endorse each Borrower’s name on any collection item that may come
into the Lender’s possession, (e) at any time that an Event of Default has
occurred and is continuing, make, settle, and adjust all claims under each
Borrower’s policies of insurance and make all determinations and decisions with
respect to such policies of insurance, and (f) at any time that an Event of
Default has occurred and is continuing, settle and adjust disputes and claims
respecting the accounts, instruments, documents, chattel paper, supporting
obligations, letters of credit and proceeds of letters of credit,
letter-of-credit rights, customer lists, software, and business records related
thereto, or general intangibles directly with account debtors, for amounts and
upon terms that the Lender determines to be reasonable, and the Lender may cause
to be executed and delivered any documents and releases that the Lender
determines to be necessary.  The appointment of the Lender as each Borrower’s
attorney, and each and every one of its rights and powers, being coupled with an
interest, is irrevocable until all of the Secured Obligations (other than
inchoate indemnification obligations) have been fully and finally repaid in cash
and performed and the Lender’s obligations to extend credit hereunder are
terminated.

 

SECTION 4.         CONDITIONS PRECEDENT TO LOAN

 

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrowers of the following conditions:

 

4.1.          Initial Advance.  On or prior to the Closing Date, Borrowers shall
have delivered to Lender the following:

 

(a)           executed originals of the Loan Documents, Account Control
Agreements, a legal opinion of Borrowers’ counsel, and all other documents and
instruments reasonably required by Lender to effectuate the transactions
contemplated hereby or to create and perfect the Liens of Lender with respect to
all Collateral, in all cases in form and substance reasonably acceptable to
Lender;

 

(b)           certified copy of resolutions of each Borrower’s board of
directors or members or managers as applicable evidencing approval of the Loans
and other transactions evidenced by the Loan Documents;

 

(c)           certified copies of the Certificate of Incorporation and the
Bylaws, or Certificate of Formation and Operating Agreement, as applicable, each
as amended through the Closing Date, of each Borrower;

 

(d)           a certificate of good standing for each Borrower from its state of
incorporation or formation and similar certificates from all other jurisdictions
in which it does business and where the failure to be qualified would have a
Material Adverse Effect;

 

(e)           payment of the Facility Charge and reimbursement of Lender’s
current expenses reimbursable pursuant to this Agreement, which amounts may be
deducted from the initial Advance;

 

(f)            evidence of insurance, together with endorsements identifying
Lender as additional insured on all liability policies and lender loss payee on
all property policies;

 

25

--------------------------------------------------------------------------------


 

(g)           results of UCC and intellectual property searches and with respect
to the Collateral indicating no Liens other than Permitted Liens and otherwise
in form and substance satisfactory to the Lender;

 

(h)           an Advance Request in respect of the Term Loan duly executed by
each Borrower’s Chief Executive Officer, Chief Financial Officer or President or
equivalent position;

 

(i)            a certificate, duly executed and certified by Parent Borrower’s
Chief Executive Officer, Chief Financial Officer or President, evidencing and
certifying to Lender, as of the Closing Date, that Parent Borrowers’
Consolidated Adjusted EBITDA for Three Month Measurement Period ending March 31,
2008 is no less than negative $85,000 dollars
(-$85,000);

 

(j)            a payoff letter from Sovereign Bank reasonably satisfactory to
Lender together with all termination statements and such other documents as may
be necessary to discharge all liens and security interest granted by each
Borrower, as applicable, in favor of Sovereign Bank;

 

(k)           a Borrowing Base Certificate in respect of the Revolving Loan,
duly executed by each Borrower’s Chief Executive Officer, Chief Financial
Officer or President or equivalent position, dated as of the Closing Date; and

 

(l)            such other documents as Lender may reasonably request.

 

4.2.          All Advances.  On each Advance Date:

 

(a)           Lender shall have received an Advance Request and a Note for the
relevant Advance as required by Section 2.1(b) or 2.2(b), as applicable, each
duly executed by each Borrower’s Chief Executive Officer, Chief Financial
Officer or equivalent position.

 

(b)           The representations and warranties set forth in this Agreement and
in Section 5 shall be true and correct in all material respects on and as of the
Advance Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date.

 

(c)           Each Borrower and the Borrowers, collectively shall be in
compliance in all material respects with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

 

(d)           Each Advance Request shall be deemed to constitute a
representation and warranty by each Borrower on the relevant Advance Date as to
the matters specified in paragraphs (b) and (c) of this Section 4.2 and as to
the matters set forth in the Advance Request.

 

26

--------------------------------------------------------------------------------


 

(e)           In connection with any Advance Request for a Revolving Loan
Advance, the documents required pursuant to Section 2.1(b) hereof.

 

4.3.          No Default.  As of the Closing Date and each Advance Date, (i) no
fact or condition exists that would (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default and (ii) no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.

 

 

SECTION 5.         REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Each Borrower represents and warrants that:

 

5.1.          Corporate Status.  Such Borrower is a corporation or limited
liability company duly organized, legally existing and in good standing under
the laws of the State of Delaware, and is duly qualified in all jurisdictions in
which the nature of its business or location of its properties require such
qualifications and where the failure to be qualified could reasonably be
expected to have a Material Adverse Effect.  Such Borrower’s present name,
former names (if any), locations, place of formation, tax identification number,
organizational identification number and other information are correctly set
forth in Exhibit C, as may be updated by Borrowers in a written notice
(including any Compliance Certificate) provided to Lender after the Closing
Date.

 

5.2.          Collateral.  Such Borrower owns the Collateral, free of all Liens,
except for Permitted Liens.  Such Borrower has the power and authority to grant
to Lender a Lien in the Collateral as security for the Secured Obligations.

 

5.3.          Consents.  Such Borrower’s execution, delivery and performance of
the Notes, this Agreement and all other Loan Documents, (i) have been duly
authorized by all necessary corporate or limited liability company action, as
applicable, of such Borrower, (ii) will not result in the creation or imposition
of any Lien upon the Collateral, other than Permitted Liens and the Liens
created by this Agreement and the other Loan Documents, (iii) do not violate any
provisions of such Borrower’s articles of incorporation or formation, as
applicable, bylaws or operating agreement, as applicable, or any, law,
regulation, order, injunction, judgment, decree or writ to which such Borrower
is subject and (iv) except as described on Schedule 5.3, do not violate any
contract or agreement or require the consent or approval of any other Person. 
The individual or individuals executing the Loan Documents are duly authorized
to do so.

 

5.4.          Material Adverse Effect.  No event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing. Such Borrower is not aware of any event likely to occur that is
reasonably expected to result in a Material Adverse Effect.

 

5.5.          Actions Before Governmental Authorities.  Except as described on
Schedule 5.5, there are no actions, suits or proceedings at law or in equity or
by or before any governmental authority now pending or, to the knowledge of such
Borrower, threatened against or affecting such Borrower or its property.

 

5.6.          Laws.  Such Borrower is not in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any governmental authority,

 

27

--------------------------------------------------------------------------------


 

where such violation or default could reasonably be expected to result in a
Material Adverse Effect.  Such Borrower is not in default in any manner under
any provision of any agreement or instrument evidencing indebtedness, or any
other material agreement to which it is a party or by which it is bound where
such default could reasonably be expected to result in a Material Adverse
Effect.

 

5.7.          Information Correct and Current.  No information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
such Borrower to Lender in connection with any Loan Document or included therein
or delivered pursuant thereto contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading at the time such
statement was made or deemed made. Additionally, any and all financial or
business projections provided by such Borrower to Lender shall be provided in
good faith and based on reasonable assumptions at the time made.

 

5.8.          Tax Matters.  Except as described on Schedule 5.8, (a) such
Borrower has filed all federal, state and local tax returns that it is required
to file, (b) such Borrower has duly paid or fully reserved for all taxes or
installments thereof (including any interest or penalties) as and when due,
which have or may become due pursuant to such returns, and (c) such Borrower has
paid or fully reserved for any tax assessment received by such Borrower for the
three (3) years preceding the Closing Date, if any (including any taxes being
contested in good faith and by appropriate proceedings).

 

5.9.          Intellectual Property Claims.  Such Borrower is the sole owner of,
or otherwise has the right to use, its Intellectual Property.  Except as
described on Schedule 5.9, (i) each of the material Copyrights, Trademarks and
Patents is valid and enforceable, (ii) no material part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and
(iii) no claim has been made to such Borrower that any material part of the
Intellectual Property violates the rights of any third party.  Exhibit D
contains a true, correct and complete list of each of such Borrower’s Patents,
registered Trademarks, registered Copyrights, and material agreements under
which such Borrower licenses Intellectual Property from third parties (other
than shrink-wrap software licenses), together with application or registration
numbers, as applicable, owned by Parent Borrower or any Subsidiary, in each case
as of the Closing Date.  Such Borrower is not in material breach of, nor has
such Borrower failed to perform any material obligations under, any of the
contracts, licenses or agreements related to material Intellectual Property and,
to such Borrower’s knowledge, no third party to any such contract, license or
agreement is in material breach thereof or has failed to perform any material
obligations thereunder.

 

5.10.        Intellectual Property.  Except as described on Schedule 5.10, such
Borrower has, or in the case of any proposed business, will have, all material
rights with respect to Intellectual Property necessary in the operation or
conduct of such Borrower’s business as currently conducted and proposed to be
conducted by such Borrower.  Without limiting the generality of the foregoing,
and in the case of Licenses, except for restrictions that are unenforceable
under Division 9 of the UCC, such Borrower has the right, to the extent required
to operate such Borrower’s business, to freely transfer, license or assign
Intellectual Property without condition,

 

28

--------------------------------------------------------------------------------


 

restriction or payment of any kind (other than license payments in the ordinary
course of business) to any third party, and such Borrower owns or has the right
to use, pursuant to valid licenses, all material software development tools,
library functions, compilers and all other third-party software and other items
that are used in the design, development, promotion, sale, license, manufacture,
import, export, use or distribution of Borrower Products.

 

5.11.        Borrower Products.  Except as described on Schedule 5.11, no
material Intellectual Property owned by such Borrower or Borrower Product has
been or is subject to any actual or, to the knowledge of such Borrower,
threatened litigation, proceeding (including any proceeding in the United States
Patent and Trademark Office or any corresponding foreign office or agency) or
outstanding decree, order, judgment, settlement agreement or stipulation that
restricts in any manner such Borrower’s use, transfer or licensing thereof or
that may affect in a material respect the validity, use or enforceability
thereof.  There is no decree, order, judgment, agreement, stipulation, arbitral
award or other provision entered into in connection with any litigation or
proceeding that obligates such Borrower to grant licenses or ownership interest
in any future material Intellectual Property related to the operation or conduct
of the business of such Borrower or Borrower Products.  Such Borrower has not
received any written notice or claim challenging or questioning such Borrower’s
ownership in any material Intellectual Property (or written notice of any claim
challenging or questioning the ownership in any licensed material Intellectual
Property of the owner thereof) or suggesting that any third party has any claim
of legal or beneficial ownership with respect thereto nor, to such Borrower’s
knowledge, is there a reasonable basis for any such claim.  Neither such
Borrower’s use of its material Intellectual Property nor the production and sale
of Borrower Products infringes the Intellectual Property or other rights of
others.

 

5.12.        Financial Accounts.  Exhibit E, as may be updated by the Borrowers
in a written notice provided to Lender after the Closing Date, is a true,
correct and complete list of (a) all banks and other financial institutions at
which Parent Borrower or any Subsidiary maintains Deposit Accounts and (b) all
institutions at which Parent Borrower or any Subsidiary maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.

 

5.13.        Intentionally Deleted.

 

5.14.        Capitalization and Subsidiaries.  Such Borrower’s capitalization as
of the Closing Date is set forth on Schedule 5.14 annexed hereto.  Such Borrower
does not own any stock, partnership interest or other equity securities of any
Person, except for Permitted Investments.  Attached as Schedule 5.14, as may be
updated by Borrowers in a written notice provided after the Closing Date, is a
true, correct and complete list of each Subsidiary.

 

5.15.        Eligible Accounts.  For any Eligible Account in any Borrowing Base
Certificate, all statements made and all unpaid balances appearing in all
Borrowing Base Certificates,  invoices, instruments and other documents
evidencing such Eligible Accounts are and shall be true and correct (except for
any good faith immaterial errors promptly corrected when discovered) and all
such Borrowing Base Certificates, invoices, instruments and other documents, and
all of each Borrower’s books are genuine and in all respects what they purport
to

 

29

--------------------------------------------------------------------------------


 

be.  All sales and other transactions underlying or giving rise to each Eligible
Account shall comply in all material respects with all applicable laws and
governmental rules and regulations.  Such Borrower has no knowledge of any
actual or imminent insolvency proceeding of any account debtor whose accounts
are an Eligible Account in any Borrowing Base Certificate.  To the best of such
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms.

 

SECTION 6.         INSURANCE; INDEMNIFICATION

 

6.1.          Coverage.  Each Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in each Borrower’s line of business.  Such risks
shall include the risks of bodily injury, including death, property damage,
personal injury, advertising injury, and contractual liability.  Each Borrower
must maintain a minimum of $2,000,000 of commercial general liability insurance
for each occurrence.  Each Borrower has and agrees to maintain a minimum of
$2,000,000 of directors and officers’ insurance for each occurrence and
$5,000,000 in the aggregate.  So long as there are any Secured Obligations
outstanding, each Borrower shall also cause to be carried and maintained
insurance upon the Collateral, insuring against all risks of physical loss or
damage howsoever caused, in an amount not less than the full replacement cost of
the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles.  Each Borrower shall also carry and maintain a
fidelity insurance policy in an amount not less than $100,000.

 

6.2.          Certificates.  Each Borrower shall deliver to Lender certificates
of insurance that evidence such Borrower’s compliance with its insurance
obligations in Section 6.1 and the obligations contained in this Section 6.2. 
Each Borrower’s insurance certificate shall state Lender is an additional
insured for commercial general liability, an additional insured and a loss payee
for all risk property damage insurance, subject to the insurer’s approval, a
loss payee for fidelity insurance, and a loss payee for property insurance and
additional insured for liability insurance for any future insurance that such
Borrower may acquire from such insurer.  Attached to the certificates of
insurance will be additional insured endorsements for liability and lender’s
loss payable endorsements for all risk property damage insurance and fidelity. 
All certificates of insurance will provide for a minimum of thirty (30) days
advance written notice to Lender of cancellation or any other change adverse to
Lender’s interests.  Any failure of Lender to scrutinize such insurance
certificates for compliance is not a waiver of any of Lender’s rights, all of
which are reserved.

 

6.3.          Indemnity.  Each Borrower agrees to indemnify and hold Lender and
its officers, directors, employees, agents, attorneys, representatives and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal), that may be
instituted or asserted against or incurred by Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and

 

30

--------------------------------------------------------------------------------


 

thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases claims resulting solely from Lender’s gross negligence or willful
misconduct. Each Borrower agrees to pay, and to save Lender harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all excise, sales or other similar taxes (excluding taxes imposed on or
measured by the net income of Lender) that may be payable or determined to be
payable with respect to any of the Collateral or this Agreement.

 

SECTION 7.         COVENANTS OF BORROWER

 

Each Borrower agrees as follows:

 

7.1.          Financial Reports.  Borrowers shall furnish to Lender the
Compliance Certificate in the form of Exhibit F quarterly within 45 days after
the end of each fiscal quarter and the financial statements listed hereinafter
(the “Financial Statements”):

 

(a)           as soon as practicable (and in any event within 30 days) after the
end of each month, unaudited interim financial statements as of the end of such
month (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows, all
certified by Parent Borrower’s Chief Executive Officer or Chief Financial
Officer to the effect that they have been prepared in accordance with GAAP,
except (i) for the absence of footnotes, (ii) that they are subject to normal
quarter end and year end adjustments, and (iii) they do not contain certain
non-cash items that are customarily included in quarterly and annual financial
statements;

 

(b)           as soon as practicable (and in any event within 45 days) after the
end of each fiscal quarter, unaudited interim financial statements as of the end
of such fiscal quarter (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows, all certified by Parent Borrower’s Chief Executive Officer or Chief
Financial Officer to the effect that they have been prepared in accordance with
GAAP, except (i) for the absence of footnotes, and (ii) that they are subject to
normal year end adjustments;

 

(c)           as soon as practicable (and in any event within ninety (90) days)
after the end of each fiscal year, (i) unqualified audited consolidated
financial statements as of the end of such year, including balance sheet and
related statements of income and cash flows, and setting forth in comparative
form the corresponding figures for the preceding fiscal year, certified by a
firm of independent certified public accountants selected by Parent Borrower and
reasonably acceptable to Lender, accompanied by any management report from such
accountants;

 

(d)           so long as the Revolving Loan is outstanding, as soon as
practicable (and in any event within five (5) days after the end of each
calendar week (each calendar week deemed, for purposes hereof, to end on a
Friday), a Borrowing Base Certificate and agings of accounts receivable and
accounts payable;

 

(e)           promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports that any
Borrower has made

 

31

--------------------------------------------------------------------------------


 

available to holders of its Preferred Stock and copies of any regular, periodic
and special reports or registration statements that any Borrower files with the
Securities and Exchange Commission or any Governmental Authority that may be
substituted therefor, or any national securities exchange;

 

(f)            promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports that any
Borrower has made available to holders of its Capital Stock and copies of any
regular, periodic and special reports or registration statements that any
Borrower files with the Securities and Exchange Commission or any governmental
authority that may be substituted therefor, or any national securities exchange;
and

 

(g)           budgets, operating plans and other financial information
reasonably requested by Lender.

 

The executed Compliance Certificate may be sent via facsimile to Lender at (650)
473-9194 or via e-mail to rliu@herculestech.com.  All Financial Statements
required to be delivered pursuant to clauses (a), (b) and (c) shall be sent via
e-mail to financialstatements@herculestech.com with a copy to
rliu@herculestech.com, provided, that if e-mail is not available or sending such
Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Lender at: (866) 468-8916, attention Chief Credit Officer.

 

7.2.          Other Notices.  Parent Borrower shall deliver to Lender, in form
and detail reasonably satisfactory to the Lender:

 

(a)           promptly (but in any event within two (2) Business Days after
receipt or delivery thereof) all material notices and instructions made under
any Acquisition Documents;

 

(b)           promptly (but in any event within two (2) Business Days after
receipt or delivery thereof or knowledge thereof) copies of all written notices
or claims challenging or questioning any Borrower’s ownership in any material
Intellectual Property (or written notice of any claim challenging or questioning
the ownership in any material licensed Intellectual Property of the owner
thereof) or suggesting that any third party has any claim of legal or beneficial
ownership with respect thereto; and

 

(c)           promptly the reports specified in Section 3.2(g).

 

7.3.          Management Rights.  (a)    Each Borrower shall permit any
representative that Lender authorizes, including without limitation its
attorneys, financial advisors and accountants, to inspect the Collateral and
examine and make copies and abstracts of the books of account and records of
such Borrower at reasonable times and upon reasonable notice during normal
business hours.  In addition, any such representative shall have the right to
meet with management and officers of such Borrower to discuss such books of
account and records.  In addition, Lender shall be entitled at reasonable times
and intervals to consult with and advise the management and officers of each
Borrower concerning significant business issues affecting such Borrower.  Such
consultations shall not unreasonably interfere with Borrower’s business
operations.  The parties intend that the rights granted Lender shall constitute
“management rights” within the meaning of

 

32

--------------------------------------------------------------------------------


 

29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Lender with respect to any business issues shall not be deemed
to give Lender, nor be deemed an exercise by Lender of, control over any
Borrower’s management or policies.

 

(b)           No more frequently than once during each calendar year, or more
frequently as determined by the Lender if an Event of Default shall have
occurred and be continuing, upon the request of the Lender, the Borrowers will
obtain and deliver to the Lender, or, if the Lender so elects, will cooperate
with the Lender in the Lender’s obtaining, a report of an independent collateral
auditor satisfactory to the Lender with respect to the Accounts included in the
Borrowing Base, which report shall indicate whether or not the information set
forth in the Borrowing Base Certificate most recently delivered is accurate and
complete in all material respects based upon a review by such auditors
(including verification with respect to the amount, aging, identity and credit
of the respective account debtors and the billing practices of the Borrower or
its applicable Subsidiary).  All such collateral value reports shall be
conducted and made at the expense of the Borrowers.

 

7.4.          Further Assurances.  Each Borrower shall from time to time
execute, deliver and file, alone or with Lender, any financing statements,
security agreements, collateral assignments, notices, control agreements, or
other documents to perfect or give the highest priority to Lender’s Lien on the
Collateral, subject to Permitted Liens which were as of the Closing Date
unavoidable and senior under applicable law to the Lender’s liens and security
interest (other than Liens under clause (vii) of the definition of Permitted
Liens which may be permitted to remain senior to the Lender’s Liens).  Each
Borrower shall from time to time procure any instruments or documents as may be
requested by Lender, and take all further action that may be necessary or
desirable, or that Lender may reasonably request, to perfect and protect the
Liens granted hereby and thereby.  In addition, and for such purposes only, each
Borrower hereby authorizes Lender to execute and deliver on behalf of such
Borrower and to file such financing statements, collateral assignments, notices,
control agreements, security agreements and other documents without the
signature of such Borrower either in Lender’s name or in the name of Lender as
agent and attorney-in-fact for such Borrower.  Borrowers shall protect and
defend each Borrower’s title to the Collateral and Lender’s Lien thereon against
all Persons claiming any interest adverse to each Borrower or Lender other than
Permitted Liens.

 

7.5.          Compromise of Agreements.  With respect to Accounts with a
combined value in excess of ten percent (10%) of all of Borrowers’ Accounts then
outstanding, no Borrower shall (a) grant any material extension of the time of
payment thereof, (b) to any material extent, compromise, compound or settle the
same for less than the full amount thereof, (c) release, wholly or partly, any
Person liable for the payment thereof, or (d) allow any credit or discount
whatsoever thereon other than trade discounts granted by such Borrower in the
ordinary course of business of such Borrower.

 

7.6.          Indebtedness.  Parent Borrower shall not create, incur, assume,
guarantee or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on any Borrower an obligation to
prepay any Indebtedness, except for (a) the conversion of Indebtedness into
equity securities and the payment of cash in lieu of fractional shares in
connection with such conversion and (b) the Permitted Subordinated Debt Payments
under the

 

33

--------------------------------------------------------------------------------


 

HIA Indebtedness in accordance with the HIA Subordination Agreement, so long as
no Event of Default shall have occurred or would result therefrom, or any event
that, with the passage of time or giving of notice, or both, would constitute an
Event of Default or would result therefrom.

 

7.7.          Collateral.  Each Borrower shall at all times keep the Collateral
and all other property and assets used in such Borrower’s business or in which
such Borrower now or hereafter holds any interest free and clear from any legal
process or Liens whatsoever (except for Permitted Liens), and shall give Lender
prompt written notice of any legal process affecting the Collateral or any Liens
thereon.  Parent Borrower shall cause its Subsidiaries to protect and defend
such Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Parent Borrower shall cause its
Subsidiaries at all times to keep such Subsidiary’s property and assets free and
clear from any legal process or Liens whatsoever (except for Permitted Liens),
and shall give Lender prompt written notice of any legal process affecting such
Subsidiary’s assets. Parent Borrower shall not, nor shall it permit any of its
Subsidiaries to enter into or permit to exist any arrangement or agreement
(excluding this Agreement and the other Loan Documents) which directly or
indirectly prohibits the Parent Borrower or any of its Subsidiaries from
creating, assuming or incurring any Lien upon its properties, revenues or assets
or those of any of its Subsidiaries whether now owned or hereafter acquired or
to make transfers or distributions of all of any part of its assets to the
Parent Borrower; in each case other than (i) restrictions on specific assets
which assets are the subject of purchase money security interests to the extent
included as a Permitted Lien, and (ii) customary anti-assignment provisions
contained in leases and licensing agreements entered into by the Parent Borrower
or such Subsidiary in the ordinary course of business.

 

7.8.          Investments.  Parent Borrower shall not directly or indirectly
acquire or own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.

 

7.9.          Distributions.  Parent Borrower shall not, and shall not allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other equity
interest other than pursuant to employee, director or consultant repurchase
plans or other similar agreements, provided, however, in each case the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest, or (b) declare or pay any cash dividend or
make a cash distribution on any class of stock or other equity interest, except
that a Subsidiary may pay dividends or make distributions to Parent Borrower or
(c) lend money to any employees, officers or directors or guarantee the payment
of any such loans granted by a third party in excess of $100,000 in the
aggregate or (d) waive, release or forgive any indebtedness owed by any
employees, officers or directors in excess of $100,000 in the aggregate.

 

7.10.        Transfers.  Except for Permitted Transfers, no Borrower shall
voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of their assets, and, except for Permitted Transfers, no Borrower shall
voluntarily or involuntarily transfer, sell, lease, license, or lend in any
manner, or convey any equitable or legal interest in any Account.

 

7.11.        Mergers or Acquisitions.  Except with respect to Permitted
Acquisitions, Parent Borrower shall not merge or consolidate, or permit any of
its Subsidiaries to merge or

 

34

--------------------------------------------------------------------------------


 

consolidate, with or into any other business organization (other than mergers or
consolidations of a Subsidiary into another Subsidiary or into Parent Borrower),
or acquire, or permit any of its Subsidiaries to acquire, all or substantially
all of the Capital Stock or property of another Person.

 

7.12.        Taxes.  Any Borrower and its Subsidiaries shall pay when due all
taxes, fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against any Borrower
or the Collateral or upon any Borrower’s ownership, possession, use, operation
or disposition thereof or upon any Borrower’s rents, receipts or earnings
arising therefrom.  Parent Borrower shall file on or before the due date
therefor all personal property tax returns in respect of the Collateral. 
Notwithstanding the foregoing, any Borrower may contest, in good faith and by
appropriate proceedings, taxes for which such Borrower maintains adequate
reserves therefor in accordance with GAAP.

 

7.13.        Corporate Changes.  Neither Parent Borrower nor any Subsidiary
shall change its corporate name, legal form or jurisdiction of formation without
twenty (20) days’ prior written notice to Lender.  Neither Parent Borrower nor
any Subsidiary shall suffer a Change in Control. Neither Parent Borrower nor any
Subsidiary shall relocate its chief executive office or its principal place of
business unless: (i) it has provided written notice to Lender; and (ii) such
relocation shall be within the continental United States.  Neither Parent
Borrower nor any Subsidiary shall relocate any item of Collateral (other than
(x) sales of Inventory in the ordinary course of business, (y) relocations of
equipment having an aggregate value of up to $150,000 in any fiscal year, and
(z) relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Lender, (ii) such relocation is within the continental United States
and, (iii) if such relocation is to a third party bailee, it has delivered a
bailee agreement in form and substance reasonably acceptable to Lender.  Except
as may be required for Parent Borrower and the Subsidiaries to comply with the
provisions of GAAP, neither Parent Borrower nor any Subsidiary shall change its
fiscal year end from December 31st of each year and its fiscal quarter ends from
March 31st, June 30th, September 30th and December 31st of each year; provided
that if such change is required by GAAP, Parent Borrower will notify Lender of
the same and Borrowers agree to modify the provisions of this Agreement to
reflect such changes, as may be reasonably requested by Lender,

 

7.14.        Deposit Accounts.  Except to the extent expressly permitted under
Schedule 7.14, neither Parent Borrower nor any Subsidiary shall maintain any
deposit accounts, or accounts holding investment property, except with respect
to which Lender has an Account Control Agreement.

 

7.15.        New Subsidiaries. Parent Borrower shall notify Lender of each
Subsidiary formed subsequent to the Closing Date and, within 15 days of
formation, shall cause any such Subsidiary organized under the laws of any State
within the United States to execute and deliver to Lender a Joinder Agreement.

 

7.16.        Modification of Material Agreements.  Parent Borrower will not, and
will not permit any of its respective Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of, any Material Agreements (unless
such change is of an immaterial or ministerial nature) without the prior written
consent of the Lender.

 

35

--------------------------------------------------------------------------------


 

7.17.        Account Eligibility.  Parent Borrower shall notify Lender promptly
of any event or circumstance which to any Borrower’s knowledge would cause
Lender to consider then existing accounts of more than $100,000 as no longer
constituting Eligible Accounts.

 

7.18.        Compliance with Laws.  Parent Borrower shall and shall cause each
of its respective Subsidiaries to, comply with (a) the applicable laws and
regulations wherever its business is conducted to the extent to which the
non-compliance of such laws and regulations could not reasonably be expected to
result in a Material Adverse Effect, (b) the provisions of its Governing
Documents, (c) all agreements and instruments by which it and any of its
properties may be bound to the extent to which the non-compliance of such laws
and regulations could not reasonably be expected to result in a Material Adverse
Effect and (d) all applicable decrees, orders and judgments.

 

7.19.        Intentionally Deleted.

 

7.20.        Financial Covenants.

 

(a)           Consolidated Adjusted EBITDA.

 

(i)            The Borrowers shall not permit the Consolidated Adjusted EBITDA
for any Twelve Month Measurement Period ending during any fiscal month,
commencing with the month ending May 31, 2008 and ending with the month ending
December 31, 2008, to be less than the amount set forth below opposite such
Twelve Month Measurement Period ending date:

 

Measurement Period Ending

 

Consolidated
Adjusted EBITDA

 

May 31, 2008

 

$

350,000

 

June 30, 2008

 

$

350,000

 

July 31, 2008

 

$

350,000

 

August 31, 2008

 

$

350,000

 

September 30, 2008

 

$

2,000,000

 

October 31, 2008

 

$

2,000,000

 

November 30, 2008

 

$

2,000,000

 

December 31, 2008

 

$

5,900,000

 

 

(ii)  The Borrowers shall not permit the Consolidated Adjusted EBITDA for any
Twelve Month Measurement Period ending during any fiscal quarter, commencing
with the fiscal quarter ending March 31, 2009 and ending with the fiscal quarter
ending March 31, 2012, to be less than the amount set forth below opposite such
Twelve Month Measurement Period ending date:

 

36

--------------------------------------------------------------------------------


 

Measurement Period Ending

 

Consolidated
Adjusted EBITDA

 

March 31, 2009

 

$

8,250,000

 

June 30, 2009

 

$

9,000,000

 

September 30, 2009

 

$

9,000,000

 

December 31, 2009

 

$

9,000,000

 

March 31, 2010

 

$

9,000,000

 

June 30, 2010

 

$

9,250,000

 

September 30, 2010

 

$

9,500,000

 

December 31, 2010

 

$

10,000,000

 

March 31, 2011

 

$

10,250,000

 

June 30, 2011

 

$

11,000,000

 

September 30, 2011

 

$

11,000,000

 

December 31, 2011

 

$

11,000,000

 

March 31, 2012

 

$

11,000,000

 

 

(b)           Consolidated Total Adjusted Leverage Ratio.

 

(i)            The Borrowers shall not permit the Consolidated Total Adjusted
Leverage Ratio for any Twelve Month Measurement Period ending during any fiscal
quarter commencing with the quarter ending December 31, 2008, to be greater than
the amount set forth below opposite such Measurement Period ending date:

 

Measurement Period Ending

 

Consolidated Total
Adjusted Leverage
Ratio

 

December 31, 2008

 

3.0 to 1

 

March 31, 2009

 

2.5 to 1

 

June 30, 2009

 

2.5 to 1

 

September 30, 2009

 

2.5 to 1

 

December 31, 2009

 

2.5 to 1

 

March 31, 2010

 

2.25 to 1

 

June 30, 2010

 

2.25 to 1

 

September 30, 2010

 

2.0 to 1

 

December 31, 2010

 

2.0 to 1

 

March 31, 2011

 

2.0 to 1

 

June 30, 2011

 

1.5 to 1

 

September 30, 2011

 

1.5 to 1

 

December 31, 2011

 

1.5 to 1

 

March 31, 2012

 

1.5 to 1

 

 

(c)           Minimum Availability.  Until such time as the date that is two
(2) Business Days following delivery of a Compliance Certificate demonstrating
that the Parent Borrower’s Consolidated EBITDA as of the most recently ended
fiscal month for the most recently ended Three Month Measurement Period is
greater than $1,500,000, the

 

37

--------------------------------------------------------------------------------


 

Borrowers shall not permit the result of (i) the Borrowing Base minus
(ii) outstanding Revolving Loan Advances to be less than $2,500,000.

 

7.21.        Use of Proceeds.  Borrowers will use the proceeds from each of the
Term Loan and the Revolving Loan (i) to refinance existing debt of the Parent
Borrower on the Closing Date, (ii) to fund Permitted Acquisitions, and (iii) for
general corporate and working capital purposes.

 

7.22.        Post Closing Requirements.

 

(a)           Intellectual Property.  On or before the sixtieth (60th) day after
the Closing Date, Borrowers shall take all actions reasonably necessary to
provide Lender with a first priority security interest in the Intellectual
Property, free and clear of all liens and defects, and Borrowers shall provide
to Lender a lien report obtained by Borrowers and Borrowers’ expense, of the
Intellectual Property registered at the United States Patent and Trademark
Office, United States Copyright Office and Library of Congress, as applicable,
which lien report shall reflect the Lender’s first priority security interest in
such Collateral, free and clear of all liens and defects.

 

(b)           Operating Agreements.  On or before the thirtieth (30th) day after
the Closing Date, Borrowers shall deliver restated Operating Agreements for Opt
and Embedded, in form and substance reasonably satisfactory to Lender.

 

(c)           Deposit Account Control Agreements.  On or before the ninetieth
(90th) day after the Closing Date, Borrowers shall deliver to Lender Account
Control Agreements with respect to the deposit accounts, other than payroll and
trust accounts, in form and substance reasonably satisfactory to the Lender.

 

(d)           Investment Accounts.  On or before the ninetieth (90th) day after
the Closing Date, Borrowers shall deliver to Lender Account Control Agreements
with respect to each of its accounts holding Investment Property, in form and
substance reasonably satisfactory to the Lender.  Until such time as such
Account Control Agreements are executed and delivered, Borrowers shall not make
any withdrawals (including without limitation in the form of securities or
funds) from such accounts without the prior consent of the Lender, which may be
withheld in the Lender’s sole discretion; provided, however, that such consent
shall not be withheld if and to the extent the proceeds of any such withdrawal
will be used solely to repay Revolving Loan Advances.

 

(e)           Delta Health Systems, Inc.  On or about the Closing Date,
Borrowers delivered to Lender all Delta Acquisition Documents for review by
Lender, and it is anticipated that the transaction contemplated by the Delta
Acquisition Documents will be consummated prior to the Lender’s ability to fully
review such documents.  In order to accommodate such review and entice the
Lender to enter into this Agreement prior to such review, Borrowers shall, in
addition to delivering such items as may be required for the transaction
contemplated by the Delta Acquisition Documents to constitute a “Permitted
Acquisition” hereunder, take all actions reasonably required by Lender within
such period of time as the Lender may reasonably determine, including without
limitation in order to convey to Lender a first priority perfected

 

38

--------------------------------------------------------------------------------


 

security interest in the assets conveyed pursuant to the Delta Acquisition
Documents and to update such schedules and certificates as may be required by
Lender.

 

(f)            Stock Certificates.  On or before the fifteenth (15th) day after
the Closing Date, Borrowers shall deliver to Lender stock certificates or
membership interest certificates, as applicable, for each of DDMS and Opt.

 

(g)           Revised Liability Insurance Certificate.  On or before the
fifteenth (15th) day after the Closing Date, Borrowers shall deliver to Lender a
binding certificate of liability insurance in form and substance reasonably
acceptable to Lender.

 

SECTION 8.         INTENTIONALLY DELETED.

 

SECTION 9.         EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1.          Payments.  Any Borrower fails to pay any amount due under this
Agreement, the Notes or any of the other Loan Documents on the due date; or

 

9.2.          Covenants.  Any Borrower breaches or defaults in the performance
of any covenant or Secured Obligation under this Agreement, the Notes, or any of
the other Loan Documents, and (a) with respect to a default under any covenant
under this Agreement (other than under Sections 6, 7.5, 7.6, 7.7, 7.8, 7.9,
7.20, or 7.22) such default continues for more than fifteen (15) days after the
earlier of the date on which (i) Lender has given notice of such default to
Parent Borrower and (ii) Parent Borrower has actual knowledge of such default or
(b) with respect to a default under any of Sections 6, 7.5, 7.6, 7.7, 7.8, 7.9,
7.20 or 7.22, the occurrence of such default; or

 

9.3.          Material Adverse Effect.  A circumstance has occurred that has had
a Material Adverse Effect; or

 

9.4.          Other Loan Documents.  The occurrence of any default under any
Loan Document or any other agreement between any Borrower and Lender and such
default continues for more than fifteen (15) days after the earlier of
(a) Lender has given notice of such default to Parent Borrower, or (b) Parent
Borrower has actual knowledge of such default; or

 

9.5.          Representations.  Any representation or warranty made by any
Borrower in any Loan Document shall have been false or misleading in any
material respect; or

 

9.6.          Insolvency.  Any Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents; or (iii) shall
file a voluntary petition in bankruptcy; or (iv) shall file any petition,
answer, or document seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation pertinent to such circumstances; or
(v) shall seek or consent to or acquiesce in the appointment of any trustee,
receiver, or liquidator of such Borrower or of all or any substantial part of
the assets or property of such Borrower; or (vi) cease operations of its

 

39

--------------------------------------------------------------------------------


 

business, or shall terminate substantially all of its employees; or (vii) any
Borrower or its directors or majority shareholders shall or majority members or
equivalent position, take any action initiating any of the foregoing actions
described in clauses (i) through (vi); or (B) either (i) sixty (60) days shall
have expired after the commencement of an involuntary action against such
Borrower seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of such Borrower
being stayed; or (ii) a stay of any such order or proceedings shall thereafter
be set aside and the action setting it aside shall not be timely appealed; or
(iii) any Borrower shall file any answer admitting or not contesting the
material allegations of a petition filed against such Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or
(v) thirty (30) days shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or

 

9.7.          Attachments; Judgments.  Any portion of any Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money, individually or in the
aggregate, of at least $100,000 which judgment is not covered by insurance and
such judgment is not bonded, appealed or otherwise stayed for 30 consecutive
days, or any Borrower is enjoined or in any way prevented by court order from
conducting any material part of its business; provided, however, that any such
attachment, seizure, levy or judgment in excess of $750,000, individually or in
the aggregate, shall constitute an Event of Default hereunder not withstanding
such insurance coverage, bonding, appeals or stay; or

 

9.8.          Other Obligations.  The occurrence of any default under any
agreement or obligation of any Borrower involving any Indebtedness in excess of
$100,000; or

 

9.9.          Change in Control. A Change in Control shall occur.

 

SECTION 10.       REMEDIES

 

10.1.        General.  Upon and during the continuance of any one or more Events
of Default, (i) Lender may, at its option, accelerate and demand payment of all
or any part of the Secured Obligations together with a Term Loan Prepayment
Charge and declare them to be immediately due and payable (provided, that upon
the occurrence of an Event of Default of the type described in Section 9.6 and
Section 9.9, the Notes and all of the Secured Obligations shall automatically be
accelerated and made due and payable, in each case without any further notice or
act), and (ii) Lender may notify any of Borrower’s account debtors or any
Borrower to make payment directly to Lender, compromise the amount of any such
account on such Borrower’s behalf and endorse Lender’s name without recourse on
any such payment for deposit directly to Lender’s account.  Lender may exercise
all rights and remedies with respect to the Collateral under the Loan Documents
or otherwise available to it under the UCC and other applicable law, including
the right to release, hold, sell, lease, liquidate, collect, realize upon, or
otherwise dispose of all or any part of the Collateral and the right to occupy,
utilize, process and commingle the Collateral.  All Lender’s rights and remedies
shall be cumulative and not exclusive.

 

40

--------------------------------------------------------------------------------


 

10.2.        Collection; Foreclosure.  Upon the occurrence and during the
continuance of any Event of Default, Lender may, at any time or from time to
time, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect.  Any such sale may be made either at public or private sale at its place
of business or elsewhere.  Each Borrower agrees that any such public or private
sale may occur upon ten (10) calendar days’ prior written notice to such
Borrower.  Lender may require any Borrower or Borrowers to assemble the
Collateral and make it available to Lender at a place designated by Lender that
is reasonably convenient to Lender and such Borrower.  The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by Lender in the following order of priorities:

 

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

 

Finally, after the full and final payment in Cash of all of the Secured
Obligations, to any creditor holding a junior Lien on the Collateral, or to
Borrowers or their representatives or as a court of competent jurisdiction may
direct.

 

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

10.3.        No Waiver.  Lender shall be under no obligation to marshal any of
the Collateral for the benefit of any Borrower or any other Person, and each
Borrower expressly waives all rights, if any, to require Lender to marshal any
Collateral.

 

10.4.        Cumulative Remedies.  The rights, powers and remedies of Lender
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative.  The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Lender.

 

SECTION 11.       MISCELLANEOUS

 

11.1.        Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2.        Notice.  Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been

 

41

--------------------------------------------------------------------------------


 

validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:

 

(a)

 

If to Lender:

 

 

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

Legal Department

 

 

Attention: Chief Legal Officer and Roy Liu, Managing Director

 

 

400 Hamilton Avenue, Suite 310

 

 

Palo Alto, CA 94301

 

 

Facsimile: 650-473-9194

 

 

Telephone: 650-289-3068

 

 

 

(b)

 

If to any Borrower:

 

 

 

 

 

INFOLOGIX, INC.

 

 

Attention: John A. Roberts, Chief Financial Officer

 

 

101 East County Line Road

 

 

Suite 210

 

 

Hatboro, PA 19040

 

 

Facsimile: 267-681-0682

 

 

Telephone: 215-604-0691

 

or to such other address as each party may designate for itself by like notice.

 

11.3.        Entire Agreement; Amendments.  This Agreement, the Notes, and the
other Loan Documents constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and thereof, and
supersede and replace in their entirety any prior proposals, term sheets,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof or thereof (including Lender’s revised
proposal letter dated February 22, 2008).  None of the terms of this Agreement,
the Notes or any of the other Loan Documents may be amended except by an
instrument executed by each of the parties hereto.

 

11.4.        No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

11.5.        No Waiver.  The powers conferred upon Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Lender to
exercise any such powers.  No omission or delay by Lender at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by any Borrower at any time designated,
shall

 

42

--------------------------------------------------------------------------------


 

be a waiver of any such right or remedy to which Lender is entitled, nor shall
it in any way affect the right of Lender to enforce such provisions thereafter.

 

11.6.        Survival.  All agreements, representations and warranties contained
in this Agreement, the Notes and the other Loan Documents or in any document
delivered pursuant hereto or thereto shall be for the benefit of Lender and
shall survive the execution and delivery of this Agreement and the expiration or
other termination of this Agreement.

 

11.7.        Successors and Assigns.  The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on any
Borrower and its permitted assigns (if any).  No Borrower shall assign its
obligations under this Agreement, the Notes or any of the other Loan Documents
without Lender’s express prior written consent, and any such attempted
assignment shall be void and of no effect.  Lender may assign, transfer, or
endorse its rights hereunder and under the other Loan Documents without prior
notice to Borrowers, and all of such rights shall inure to the benefit of
Lender’s successors and assigns.

 

11.8.        Governing Law.  This Agreement, the Notes and the other Loan
Documents have been negotiated and delivered to Lender in the State of
California, and shall have been accepted by Lender in the State of California. 
Payment to Lender by Borrowers of the Secured Obligations is due in the State of
California.  This Agreement, the Notes and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

11.9.        Consent to Jurisdiction and Venue.  All judicial proceedings (to
the extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement, the Notes or any of the other
Loan Documents may be brought in any state or federal court located in the State
of California.  By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement, the Notes or the
other Loan Documents.  Service of process on any party hereto in any action
arising out of or relating to this Agreement shall be effective if given in
accordance with the requirements for notice set forth in Section 11.2, and shall
be deemed effective and received as set forth in Section 11.2.  Nothing herein
shall affect the right to serve process in any other manner permitted by law or
shall limit the right of either party to bring proceedings in the courts of any
other jurisdiction.

 

11.10.      Mutual Waiver of Jury Trial / Judicial Reference.

 

(a)           Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws.  EACH OF BORROWER AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM,

 

43

--------------------------------------------------------------------------------


 

CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR BY LENDER OR
ITS ASSIGNEE AGAINST BORROWER.  This waiver extends to all such Claims,
including Claims that involve Persons other than Borrowers and Lender; Claims
that arise out of or are in any way connected to the relationship between any
Borrower and Lender; and any Claims for damages, breach of contract, tort,
specific performance, or any equitable or legal relief of any kind, arising out
of this Agreement, any other Loan Document.

 

(b)           If the waiver of jury trial set forth in Section 11.10(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California.  Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

 

(c)           In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 11.9, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.

 

11.11.      Professional Fees.  Each Borrower promises to pay Lender’s fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, each Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses (including
without limitation, accountants’ fees and financial advisors’ fees in connection
with fees and services described in clauses (b), (c), (d), (e), (f) and (g))
incurred by Lender after the Closing Date in connection with or related to: 
(a) the Loan; (b) the administration, collection, or enforcement of the Loan;
(c) the amendment or modification of the Loan Documents; (d) any waiver,
consent, release, or termination under the Loan Documents; (e) the protection,
preservation, sale, lease, liquidation, or disposition of Collateral or the
exercise of remedies with respect to the Collateral; (f) any legal, litigation,
administrative, arbitration, or out of court proceeding in connection with or
related to any Borrower or the Collateral, and any appeal or review thereof; and
(g) any bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to any Borrower, the
Collateral, the Loan Documents, including representing Lender in any adversary
proceeding or contested matter commenced or continued by or on behalf of any
Borrower’s estate, and any appeal or review thereof.  Absent an Event of
Default, such fees and expenses shall be due thirty (30) calendar days after
written demand therefor.

 

11.12.      Confidentiality.  Lender acknowledges that certain items of
Collateral and information provided to Lender by Borrowers are confidential and
proprietary information of such Borrowers, if and to the extent such information
either (x) is marked as confidential by Borrowers at the time of disclosure, or
(y) should reasonably be understood to be confidential (the “Confidential
Information”).  Accordingly, Lender agrees that any Confidential Information

 

44

--------------------------------------------------------------------------------


 

it may obtain in the course of acquiring, administering, or perfecting Lender’s
security interest in the Collateral shall not be disclosed to any other person
or entity in any manner whatsoever, in whole or in part, without the prior
written consent of such Borrower, except that Lender may disclose any such
information:  (a) to its own directors, officers, employees, accountants,
counsel and other professional advisors and to its affiliates if Lender in its
sole discretion determines that any such party should have access to such
information in connection with such party’s responsibilities in connection with
the Loan or this Agreement and, provided that such recipient of such
Confidential Information either (i) agrees to be bound by the confidentiality
provisions of this paragraph or (ii) is otherwise subject to confidentiality
restrictions that reasonably protect against the disclosure of Confidential
Information; (b) if such information is generally available to the public;
(c) if required in any report, statement or testimony submitted to any
governmental authority having or claiming to have jurisdiction over Lender;
(d) if required in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Lender’s counsel;
(e) to comply with any legal requirement or law applicable to Lender; (f) to the
extent reasonably necessary in connection with the exercise of any right or
remedy under any Loan Document, including Lender’s sale, lease, or other
disposition of Collateral after default; (g) to any participant or assignee of
Lender or any prospective participant or assignee; provided, that such
participant or assignee or prospective participant or assignee agrees in writing
to be bound by this Section prior to disclosure; or (h) otherwise with the prior
consent of the applicable Borrower; provided, that any disclosure made in
violation of this Agreement shall not affect the obligations of Borrowers or any
of their affiliates or any guarantor under this Agreement or the other Loan
Documents.

 

11.13.      Assignment of Rights.  Each Borrower acknowledges and understands
that Lender may sell and assign all or part of its interest hereunder and under
the Note(s) and Loan Documents to any Person or entity (an “Assignee”) provided
that prior to an Event of Default, Lender shall not make such an assignment
unless it has obtained the prior consent of the Parent Borrower, which consent
shall not be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, in connection with assignments by a Lender due to a forced
divestiture at the request of any regulatory agency or a sale by Lender of a
material amount of its assets, the restrictions set forth herein shall not apply
and Assignee shall mean any Person or party.  After such assignment the term
“Lender” as used in the Loan Documents shall mean and include such Assignee, and
such Assignee shall be vested with all rights, powers and remedies of Lender
hereunder with respect to the interest so assigned; but with respect to any such
interest not so transferred, Lender shall retain all rights, powers and remedies
hereby given.  No such assignment by Lender shall relieve any Borrower of any of
its obligations hereunder.  Lender agrees that in the event of any transfer by
it of the Note(s), it will endorse thereon a notation as to the portion of the
principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.

 

11.14.      Revival of Secured Obligations.  This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against any Borrower for liquidation or
reorganization, if such Borrower becomes insolvent or makes an assignment for
the benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of such Borrower’s assets, or if any payment or transfer of
Collateral is recovered from Lender.  The Loan Documents and the Secured
Obligations and Collateral security shall continue to be effective, or shall be
revived or reinstated, as the case may be, if at any time

 

45

--------------------------------------------------------------------------------


 

payment and performance of the Secured Obligations or any transfer of Collateral
to Lender, or any part thereof is rescinded, avoided or avoidable, reduced in
amount, or must otherwise be restored or returned by, or is recovered from,
Lender or by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment,
performance, or transfer of Collateral had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
shall be deemed, without any further action or documentation, to have been
revived and reinstated except to the extent of the full and final payment to
Lender in Cash.

 

11.15.      Counterparts.  This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 

11.16.      No Third Party Beneficiaries.  No provisions of the Loan Documents
are intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than
Lender and Borrowers unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely among the Lender and the Borrowers.

 

11.17.      Publicity.  With Parent Borrower’s prior consent, which shall not be
unreasonably withheld or delayed, Lender may use any Borrower’s name and logo,
and include a brief description of the relationship between any Borrower and
Lender, in Lender’s marketing materials.

 

 (SIGNATURES TO FOLLOW)

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrowers and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

 

BORROWERS:

 

 

 

 

INFOLOGIX, INC.

 

 

 

 

 

 

 

By:

 /s/ David T. Gulian

 

 

David Gulian, President

 

 

 

 

INFOLOGIX SYSTEMS CORPORATION

 

 

 

 

 

 

 

By:

 /s/ David T. Gulian

 

 

David Gulian, President

 

 

 

 

OPT ACQUISITION LLC

 

 

 

 

 

 

 

By:

/s/ David T. Gulian

 

 

David Gulian, President

 

 

 

 

EMBEDDED TECHNOLOGIES, LLC

 

By:

INFO LOGIX INC., its sole Member

 

 

 

 

 

 

 

By:

/s/ David T. Gulian

 

 

David Gulian, President

 

 

 

 

INFOLOGIX – DDMS, INC.

 

 

 

 

 

 

 

By:

/s/ David T. Gulian

 

 

David Gulian, President

 

 

 

Accepted in Palo Alto, California:

 

 

 

 

 

 

LENDER:

 

 

 

 

HERCULES TECHNOLOGY GROWTH
CAPITAL, INC.

 

 

 

 

 

 

 

Signature:

/s/ K. Nicholas Martitsch

 

Name: K. Nicholas Martitsch

 

Its: Associate General Counsel

 

--------------------------------------------------------------------------------


 

Table of Exhibits and Schedules

 

 

Exhibit A:

 

Advance Request

 

 

Attachment to Advance Request

 

 

 

Exhibit B-1:

 

Term Note

 

 

 

Exhibit B-2:

 

Revolving Note

 

 

 

Exhibit C:

 

Name, Locations, and Other Information for Borrowers

 

 

 

Exhibit D:

 

Borrowers’ Patents, Trademarks, Copyrights and Licenses

 

 

 

Exhibit E:

 

Borrowers’ Deposit Accounts and Investment Accounts

 

 

 

Exhibit F:

 

Compliance Certificate

 

 

 

Exhibit G:

 

Joinder Agreement

 

 

 

Exhibit H:

 

Borrowing Base Certificate

 

 

 

Exhibit I:

 

ACH Debit Authorization Agreement

 

 

 

Exhibit J:

 

Form of Collateral Assignment of Acquisition Documents

 

 

 

Schedule 1

 

Subsidiaries

Schedule 1A

 

Existing Permitted Indebtedness

Schedule 1B

 

Existing Permitted Investments

Schedule 1C

 

Existing Permitted Liens

Schedule 5.3

 

Consents, Etc.

Schedule 5.5

 

Actions Before Governmental Authorities

Schedule 5.8

 

Tax Matters

Schedule 5.9

 

Intellectual Property Claims

Schedule 5.10

 

Intellectual Property

Schedule 5.11

 

Borrower Products

Schedule 5.14

 

Capitalization

Schedule 7.14

 

Deposit Accounts

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADVANCE REQUEST

 

To:

 

Lender:

 

Date:                     , 20    

 

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile:  650-473-9194

Attn:

 

Infologix, Inc., on behalf of itself and InfoLogix Systems Corporation, Embedded
Technologies, LLC, Opt Acquisition LLC and InfoLogix-DDMS, Inc. (collectively,
the “Borrowers”) hereby request from Hercules Technology Growth Capital, Inc.
(“Lender”) a [Revolving Loan Advance / Term Loan Advance] in the amount of
                                           Dollars
($                                ) on                             , 20     (the
“Advance Date”) pursuant to the Loan and Security Agreement among Borrowers and
Lender (the “Agreement”). Capitalized words and other terms used but not
otherwise defined herein are used with the same meanings as defined in the
Agreement.

 

Please:

 

(a)           Issue a check payable to Parent Borrower
                           

 

or

 

(b)           Wire Funds to Parent Borrower’s account
                              

 

Bank:

                                                              

Address:

                                                              

 

                                                              

ABA Number:

                                                              

Account Number:

                                                              

Account Name:

                                                              

 

Each Borrower represents that the conditions precedent to the Advance set forth
in the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to:  (i) that no event that has had a
Material Adverse Effect has occurred and is continuing; (ii) that the
representations and warranties set forth in the Agreement are and shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; (iii) that
each Borrower is in compliance in all material respects with all the terms and
provisions set forth in each Loan Document on its part to be observed or
performed; and (iv) that as of the Advance Date, no fact or condition exists
that would (or would, with the passage of time, the giving of notice, or both)
constitute an Event of Default under the Loan Documents.  Each Borrower
understands and acknowledges that Lender has the right to review the financial
information supporting this representation and, based upon such review in its
reasonable discretion, Lender may decline to fund the requested Advance.

 

Each Borrower hereby represents that no Borrower’s corporate and limited
liability company status and locations have changed since the date of this
Agreement or, if the Attachment to this Advance Request is completed, are as set
forth in the Attachment to this Advance Request  Borrower agrees to

 

--------------------------------------------------------------------------------


 

notify Lender promptly before the funding of the Loan if any of the matters
which have been represented above shall not be true and correct on the Borrowing
Date and if Lender has received no such notice before the Advance Date then the
statements set forth above shall be deemed to have been made and shall be deemed
to be true and correct as of the Advance Date.

 

Executed as of [                                                        ],
20[    ].

 

BORROWERS:

INFOLOGIX, INC., ON BEHALF OF ITSELF AND

 

INFOLOGIX SYSTEMS CORPORATION

 

OPT ACQUISITION LLC

 

EMBEDDED TECHNOLOGIES, LLC

 

INFOLOGIX – DDMS, INC.

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

 

 

 

Title:

 

 

50

--------------------------------------------------------------------------------


 

ATTACHMENT TO ADVANCE REQUEST

 

Dated:                                   

 

Each Borrower hereby represents and warrants to Lender that such Borrower’s
current name and organizational status is as follows:

 

Name:

 

[                                                                            ]

 

 

 

Type of organization:

 

[                                                                            ]

 

 

 

State of organization:

 

[                                                                            ]

 

 

 

Organization file number:

 

[                                                                            ]

 

 

 

 

Each Borrower hereby represents and warrants to Lender that the street
addresses, cities, states and postal codes of its current locations are as
follows:

 

51

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

SECURED TERM PROMISSORY NOTE

 

$[    ],000,000

 

Advance Date:                          , 20[    ]

 

 

 

 

 

Maturity Date: April       , 2012

 

FOR VALUE RECEIVED, each of InfoLogix, Inc., a Delaware corporation, InfoLogix
System Corporation, a Delaware Corporation, Embedded Technologies, LLC a
Delaware Limited Liability Company, Opt Acquisition LLC a Pennsylvania Limited
Liability Company, and InfoLogix-DDMS, Inc, a Delaware Corporation, jointly and
severally (each a “Borrower” and collectively, the “Borrowers”) hereby promises
to pay to the order of Hercules Technology Growth Capital, Inc., a Maryland
corporation or the holder of this Note (the “Lender”) at 400 Hamilton Avenue,
Suite 310, Palo Alto, CA 94301 or such other place of payment as the holder of
this Secured Term Promissory Note (this “Promissory Note”) may specify from time
to time in writing, in lawful money of the United States of America, the
principal amount of [                                                        ]
Million Dollars ($[    ],000,000) or such other principal amount as Lender has
advanced to Borrowers, together with interest thereon, all as provided in the
Loan Agreement referred to below.

 

This Promissory Note is a Term Note referred to in, and is executed and
delivered in connection with, that certain Loan and Security Agreement dated
May 1, 2008, by and among Borrowers and Lender (as the same may from time to
time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof.  All payments shall be made in accordance with the Loan Agreement.  All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein.  An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note.

 

Each Borrower waives presentment and demand for payment, notice of dishonor,
protest and notice of protest under the UCC or any applicable law.  Each
Borrower agrees to make all payments under this Promissory Note without setoff,
recoupment or deduction and regardless of any counterclaim or defense.  This
Promissory Note has been negotiated and delivered to Lender and is payable in
the State of California.  This Promissory Note shall be governed by and
construed and enforced in accordance with, the laws of the State of California,
excluding any conflicts of law rules or principles that would cause the
application of the laws of any other jurisdiction.

 

 

INFOLOGIX, INC.

 

 

 

 

 

 

 

By:

 

 

 

David Gulian, President

 

 

 

 

 

 

 

INFOLOGIX SYSTEMS CORPORATION

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

David Gulian, President

 

 

 

 

 

 

 

OPT ACQUISITION LLC

 

 

 

 

 

 

 

By:

 

 

 

David Gulian, President

 

 

 

 

 

 

 

EMBEDDED TECHNOLOGIES, LLC

 

By: INFO LOGIX INC., its sole Member

 

 

 

 

 

 

 

By:

 

 

 

David Gulian, President

 

 

 

 

 

 

INFOLOGIX – DDMS, INC.

 

 

 

 

 

 

 

By:

 

 

 

David Gulian, President

 

53

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

SECURED REVOLVING PROMISSORY NOTE

 

$[    ],000,000

 

Advance Date:                          , 20[    ]

 

 

 

 

 

Maturity Date: November       , 2009

 

FOR VALUE RECEIVED, each of InfoLogix, Inc., a Delaware corporation, InfoLogix
System Corporation, a Delaware Corporation, Embedded Technologies, LLC a
Delaware Limited Liability Company, Opt Acquisition LLC a Pennsylvania Limited
Liability Company, and InfoLogix-DDMS, Inc, a Delaware Corporation, jointly and
severally (each a “Borrower” and collectively, the “Borrowers”) hereby promises
to pay to the order of Hercules Technology Growth Capital, Inc., a Maryland
corporation or the holder of this Note (the “Lender”) at 400 Hamilton Avenue,
Suite 310, Palo Alto, CA 94301 or such other place of payment as the holder of
this Secured Revolving Promissory Note (this “Promissory Note”) may specify from
time to time in writing, in lawful money of the United States of America, the
principal amount of [                                                        ]
Dollars ($[    ],000,000) or such other principal amount as Lender has advanced
to Borrowers, together with interest thereon, all as provided in the Loan
Agreement referred to below.

 

This Promissory Note is a Revolving Note referred to in, and is executed and
delivered in connection with, that certain Loan and Security Agreement dated
May 1, 2008, by and among Borrowers and Lender (as the same may from time to
time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof.  All payments shall be made in accordance with the Loan Agreement.  All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein.  An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note.

 

Each Borrower waives presentment and demand for payment, notice of dishonor,
protest and notice of protest under the UCC or any applicable law.  Each
Borrower agrees to make all payments under this Promissory Note without setoff,
recoupment or deduction and regardless of any counterclaim or defense.  This
Promissory Note has been negotiated and delivered to Lender and is payable in
the State of California.  This Promissory Note shall be governed by and
construed and enforced in accordance with, the laws of the State of California,
excluding any conflicts of law rules or principles that would cause the
application of the laws of any other jurisdiction.

 

 

INFOLOGIX, INC.

 

 

 

 

 

 

 

By:

 

 

 

David Gulian, President

 

--------------------------------------------------------------------------------


 

 

INFOLOGIX BORROWER SYSTEMS
CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

David Gulian, President

 

 

 

 

 

 

 

OPT ACQUISITION LLC

 

 

 

 

 

 

 

By:

 

 

 

David Gulian, President

 

 

 

 

 

 

 

EMBEDDED TECHNOLOGIES, LLC

 

By: INFO LOGIX INC., its sole Member

 

 

 

 

 

 

 

By:

 

 

 

David Gulian, President

 

 

 

 

 

 

 

INFOLOGIX – DDMS, INC.

 

 

 

 

 

 

 

By:

 

 

 

David Gulian, President

 

55

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

 

1.             Borrowers represent and warrant to Lender that the current name
and organizational status of each Borrower as of the Closing Date is as follows:

 

(a)

 

Name:

 

InfoLogix, Inc.

 

 

 

 

 

 

 

Type of organization:

 

Corporation

 

 

 

 

 

 

 

State of organization:

 

Delaware

 

 

 

 

 

 

 

Organization file number:

 

4256230

 

 

 

 

 

(b)

 

Name:

 

InfoLogix Systems Corporation

 

 

 

 

 

 

 

Type of organization:

 

Corporation

 

 

 

 

 

 

 

State of organization:

 

Delaware

 

 

 

 

 

 

 

Organization file number:

 

3424027

 

 

 

 

 

(c)

 

Name:

 

Embedded Technologies, LLC

 

 

 

 

 

 

 

Type of organization:

 

Limited Liability Company

 

 

 

 

 

 

 

State of organization:

 

Delaware

 

 

 

 

 

 

 

Organization file number:

 

3758331

 

 

 

 

 

(d)

 

Name:

 

Opt Acquisition LLC

 

 

 

 

 

 

 

Type of organization:

 

Limited Liability Company

 

 

 

 

 

 

 

State of organization:

 

Pennsylvania

 

 

 

 

 

 

 

Organization file number:

 

3065065

 

 

 

 

 

(e)

 

Name:

 

InfoLogix-DDMS, Inc.

 

 

 

 

 

 

 

Type of organization:

 

Corporation

 

 

 

 

 

 

 

State of organization:

 

Delaware

 

 

 

 

 

 

 

Organization file number:

 

4329544

 

--------------------------------------------------------------------------------


 

2.             Borrowers represent and warrant to Lender that for five (5) years
prior to the Closing Date, no Borrower did business under any other name or
organization or form except the following:

 

(a)

 

InfoLogix, Inc.

 

(1)

New Age Translation, Inc.

 

 

 

 

(2)

New Age Translation, Inc.

 

 

 

 

 

 

 

 

Used during dates of:

 

November 22, 2004 to November 29, 2006

 

 

 

 

 

 

 

 

Type of organization:

 

(1)

Corporation

 

 

 

 

(2)

Corporation

 

 

 

 

 

 

 

 

State of organization:

 

(1)

Delaware

 

 

 

 

(2)

Nevada

 

 

 

 

 

 

 

 

Organization file number:

 

(2)

C31464-2004

 

 

 

 

 

 

 

Borrower’s fiscal year ends on December 31.

 

 

 

 

 

 

 

Borrower’s federal employer tax identification number is:20-1983837

 

 

 

 

 

(b)

 

InfoLogix, Systems Corporation

 

InfoLogix, Inc.

 

 

 

 

 

 

 

Used during dates of:

 

Prior to Nov. 29, 2006

 

 

 

 

 

 

 

Type of organization:

 

Corporation

 

 

 

 

 

 

 

State of organization:

 

Delaware

 

 

 

 

 

 

 

Organization file number:

 

3424027

 

 

 

 

 

 

 

Borrower’s fiscal year ends on December 31.

 

 

 

 

 

 

 

Borrower’s federal employer tax identification number is:23-3090097

 

 

 

 

 

(c)

 

Embedded Technologies, LLC

 

Imbedded Technologies, Inc.

 

 

 

 

 

 

 

Used during dates of:

 

February 11, 2004 to May 24, 2004

 

 

 

 

 

 

 

Type of organization:

 

Limited Liability Company

 

 

 

 

 

 

 

State of organization:

 

Delaware

 

 

 

 

 

 

 

Organization file number:

 

3758331

 

 

 

 

 

 

 

Borrower’s fiscal year ends on December 31

 

 

 

 

 

 

 

Borrower’s federal employer tax identification number
is:                              

 

--------------------------------------------------------------------------------


 

(d)

 

Opt Acquisition LLC

 

Optasia, LLC

 

 

 

 

 

 

 

Used during dates of:

 

through April 19, 2002

 

 

 

 

 

 

 

Type of organization:

 

Limited Liability Company

 

 

 

 

 

 

 

State of organization:

 

Pennsylvania

 

 

 

 

 

 

 

Organization file number:

 

3065065

 

 

 

 

 

 

 

Borrower’s fiscal year ends on December 31

 

 

 

 

 

 

 

Borrower’s federal employer tax identification number
is:                                      

 

 

 

 

 

(e)

 

InfoLogix-DDMS, Inc..

 

DDMS Holdings, LLC

 

 

 

 

 

 

 

Used during dates of:

 

Prior to April 9, 2007

 

 

 

 

 

 

 

Type of organization:

 

Limited Liability Company

 

 

 

 

 

 

 

State of organization:

 

Florida

 

 

 

 

 

 

 

Organization file number:

 

L00000013871

 

 

 

 

 

 

 

Borrower’s fiscal year ends on December 31

 

 

 

 

 

 

 

Borrower’s federal employer tax identification number
is:                                       

 

3.

 

Borrowers represent and warrant to Lender that the chief executive office of
each Borrower is located at:

 

 

 

(a)

 

InfoLogix, Inc. - 101 East County Line Road, Suite 210, Hatboro, PA 19040.

 

 

 

 

 

(b)

 

InfoLogix Systems Corporation - same

 

 

 

 

 

(c)

 

Embedded Technologies, LLC - same

 

 

 

 

 

(d)

 

Opt Acquisition LLC - same

 

 

 

 

 

(e)

 

InfoLogix-DDMS, Inc. - same

 

 

 

 

 

4.

 

Borrowers represent and warrant to Lender that other locations of the Borrowers
include:

 

 

 

 

 

(a)

 

16306 Agate Point Road, Bainbridge Island, WA 98110

 

 

 

 

 

(b)

 

220 Realty Drive, Cheshire, CT 06410

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

United States Trademarks

 

Registration
No.

 

Record Owner

 

Mark

 

Type

 

2702443

 

InfoLogix, Inc.

 

InfoLogix

 

Service Mark

 

2923756

 

InfoLogix, LLC

 

InfoLogix

 

Service Mark

 

3006179

 

InfoLogix, Inc.

 

Care Station

 

Trademark

 

3006180

 

InfoLogix, Inc.

 

Mobile Care Station

 

Trademark

 

2483149

 

Opt Acquisition LLC

 

OPTASIA

 

Trademark

 

 

Pending United States Trademark Applications

 

Application
Serial No.

 

Record Owner

 

Mark

 

Type

 

78923846

 

InfoLogix, Inc.

 

HealthTrax

 

Trademark

 

78775350

 

InfoLogix, Inc.

 

Health Trax

 

Trademark

 

78775339

 

InfoLogix, Inc.

 

HealthTrax

 

Trademark

 

77-298483

 

InfoLogix, Inc.

 

Intuitive Mobile Software

 

Trademark

 

77-300530

 

InfoLogix, Inc.

 

InfoTablet

 

Trademark

 

 

United States Patents

 

Patent No.

 

Record Owner

 

Issue Date

 

Title

 

Expiration
Date

 

5,285,398

 

Embedded Technologies, LLC

 

08-Feb-94

 

Flexible Wearable Computer

 

05/15/2012

 

5,491,651

 

Embedded Technologies, LLC

 

13-Feb-96

 

Flexible Wearable Computer

 

05/15/2012

 

 

--------------------------------------------------------------------------------


 

5,555,490

 

Embedded Technologies, LLC

 

10-Sep-96

 

Wearable Personal Computer System

 

12/13/2013

 

5,572,401

 

Embedded Technologies, LLC

 

05-Nov-96

 

Wearable Personal Computer System Having Flexible Battery Forming Casing of the
System

 

12/13/2013

 

5,581,492

 

Embedded Technologies, LLC

 

03-Dec-96

 

Flexible Wearable Computer

 

05/15/2012

 

5,798,907

 

Embedded Technologies, LLC

 

25-Aug-98

 

Wearable Computing Device With Module Protrusion Passing Into Flexible Circuitry

 

05/15/2012

 

5,991,086

 

Embedded Technologies, LLC

 

23-Nov-99

 

Inflatable Optical Housing

 

06/25/2018

 

6,057,966

 

Embedded Technologies, LLC

 

02-May-00

 

Body-Carryable Display Devices and Systems Using E.G. Coherent Fiber Optic
Conduit

 

05/09/2017

 

6,097,607

 

Embedded Technologies, LLC

 

01-Aug-00

 

Flexible Computer System

 

11/01/2017

 

6,108,197

 

Embedded Technologies, LLC

 

22-Aug-00

 

Flexible Wearable Computer

 

05/15/2012

 

6,121,960

 

Embedded Technologies, LLC

 

19-Sep-00

 

Touch Screen Systems and Methods

 

08/28/2017

 

6,249,427

 

Embedded Technologies, LLC

 

19-Jun-01

 

Wearable Computer Packaging Configurations

 

03/26/2018

 

6,271,477

 

Embedded Technologies, LLC

 

07-Aug-01

 

Long-Lasting Flexible Circuitry

 

06/19/2018

 

6,285,757

 

Embedded Technologies, LLC

 

04-Sep-01

 

Interactive Devices and Methods

 

11/06/2018

 

 

--------------------------------------------------------------------------------


 

6,288,753

 

Opt Acquisition LLC

 

11-Sep-01

 

System and Method for Live Interactive Distance Learning

 

07/07/2019

 

Des. 414,928

 

Embedded Technologies, LLC

 

12-Oct-99

 

Flexible Wearable Computer

 

 

 

6,574,166

 

Info-Logix – DDMS, Inc.

 

3-June-03

 

Drug Delivery Management System

 

 

 

6,411,567

 

Info-Logix – DDMS, Inc.

 

25-June-02

 

Drug Delivery Management System

 

 

 

6,839,304

 

Info-Logix – DDMS, Inc.

 

4-Jan-05

 

Drug Delivery Management System

 

 

 

7,035,168

 

Info-Logix – DDMS, Inc.

 

25-Apr-06

 

Drug Delivery Management System

 

 

 

6,961,285

 

Info-Logix – DDMS, Inc.

 

1-Nov-05

 

Drug Delivery Management System

 

 

 

7,304,913

 

Info-Logix – DDMS, Inc.

 

4-Dec-07

 

Drug Delivery Management System

 

 

 

 

Foreign Patents

 

Intl. Pub. No.

 

Record
Owner

 

Intl. Pub.
Date

 

Title

 

Country

 

Expiration
Date

 

WO 93/23801

 

Embedded Technologies, LLC

 

25-Nov-93

 

Flexible Wearable Computer

 

N/A

 

 

 

WO 95/21408

 

Embedded Technologies, LLC

 

10-August-95

 

Flexible Wearable Computer

 

N/A

 

 

 

WO 95/16948

 

Embedded Technologies, LLC

 

22-Jun-95

 

Wearable Personal Computer System

 

N/A

 

 

 

WO 99/00699

 

Embedded Technologies, LLC

 

7-Jan-99

 

Inflatable Optical Housing

 

N/A

 

 

 

WO 98/20403

 

Embedded Technologies, LLC

 

14-May-98

 

Flexible Computer System

 

N/A

 

 

 

WO 98/9270

 

Embedded Technologies, LLC

 

4-Mar-98

 

Touch Screen Systems and Methods

 

N/A

 

 

 

WO 98/59286

 

Embedded Technologies, LLC

 

30-Dec-98

 

Long-Lasting Flexible Circuitry

 

N/A

 

 

 

WO 99/25152

 

Embedded Technologies, LLC

 

20-May-99

 

Interactive Devices and Methods

 

N/A

 

 

 

 

--------------------------------------------------------------------------------


 

WO 04/23245

 

Info-Logix – DDMS, Inc.

 

18-Mar-04

 

Drug Delivery Management System

 

N/A

 

 

 

WO 04/21965

 

Info-Logix – DDMS, Inc.

 

18-Mar-04

 

Drug Delivery Management System

 

N/A

 

 

 

WO 02/05039

 

Info-Logix – DDMS, Inc.

 

17-Jan-02

 

Drug Delivery Management System

 

N/A

 

 

 

WO 04/66595

 

InfoLogix, Inc.

 

5-Aug-04

 

Mobile Wireless Computer System Including Devices and Methods Related Thereto

 

N/A

 

 

 

WO 06/83690

 

Embedded Technologies, LLC

 

10-Aug-06

 

Language Engine Coordination and Switching

 

N/A

 

 

 

WO 00/25193

 

Embedded Technologies, LLC

 

4-May-00

 

Flex-to-Fix User Interface Devices and Methods

 

N/A

 

 

 

10-0697729 (South Korea)

 

Embedded Technologies, LLC

 

30-Mar-07

 

Flex-to-Fix User Interface Devices and Methods

 

South Korea

 

 

 

10-2006-7016497 (South Korea)

 

Embedded Technologies, LLC

 

28-Oct-99

 

Flex-to-Fix User Interface Devices and Methods

 

South Korea

 

 

 

PCT/US07/84317

 

InfoLogix, Inc.

 

9-Nov-07

 

Method System and Apparatus for Dwell Monitoring in a Retail Establishment

 

N/A

 

 

 

 

--------------------------------------------------------------------------------


 

PCT/US07/84340

 

InfoLogix, Inc.

 

9-Nov-07

 

Method and Apparatus for Managing and Locating Hospital Assets, Patients and
Personnel

 

N/A

 

 

 

WO 00/10073

 

Embedded Technologies, LLC

 

24-Feb-00

 

Mobile Robotic Snake

 

N/A

 

 

 

 

Pending Patent Applications

 

Serial No.

 

Record
Owner

 

Filing
Date

 

Country

 

Title

 

10/601,039

 

InfoLogix, Inc.

 

20-Jun-03

 

USA

 

Mobile Cart for a Laptop Computer

 

10/763,411

 

InfoLogix, Inc.

 

23-Jan-04

 

USA

 

Mobile Wireless Computer System Including Devices and Methods Related Thereto

 

PCT/US2004/001902

 

InfoLogix, Inc.

 

23-Jan-04

 

USA

 

Mobile Wireless Computer System Including Devices and Methods Related Thereto

 

60/858,669

 

InfoLogix, Inc.

 

Nov 11, 2006

 

USA

 

Method, System and Apparatus for Dwell Monitoring in a retail establishment

 

11/931,863

 

Info-Logix – DDMS, Inc.

 

1-Oct-07

 

USA

 

Drug Delivery Management System

 

11/948,478

 

Info-Logix – DDMS, Inc.

 

30-Nov-07

 

USA

 

Drug Delivery Management System

 

11/948,523

 

Info-Logix – DDMS, Inc.

 

30-Nov-07

 

USA

 

Drug Delivery Management System

 

11/948,572

 

Info-Logix – DDMS, Inc.

 

30-Nov-07

 

USA

 

Drug Delivery Management System

 

11/948,646

 

Info-Logix – DDMS, Inc.

 

30-Nov-07

 

USA

 

Drug Delivery Management System

 

11/885,296

 

InfoLogix, Inc.

 

29-Aug-07

 

USA

 

Language Engine Coordination and Switching

 

 

--------------------------------------------------------------------------------


 

11/937,932

 

InfoLogix, Inc.

 

9-Nov-07

 

USA

 

Method System and Apparatus for Dwell Monitoring in a Retail Establishment

 

11/938,089

 

InfoLogix, Inc.

 

9-Nov-07

 

USA

 

Method and Apparatus for Managing and Locating Hospital Assets, Patients and
Personnel

 

 

Registration
No.

 

Record
Owner

 

Registration Date

 

Title

 

TXu-1-280-597

 

InfoLogix, Inc

 

23-Dec-05

 

Wireless healthcare technology and patient care

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

Depository Bank

 

Bank Address

 

Type of Account

 

Acct. No.

Sovereign Bank

 

Philadelphia, PA

 

Investment

 

INFO5268

Sovereign Bank

 

Philadelphia, PA

 

Investment

 

INFO5478

Sovereign Bank

 

Philadelphia, PA

 

Disbursement

 

120160097

Sovereign Bank

 

Philadelphia, PA

 

Operating

 

321113837

Sovereign Bank

 

Philadelphia, PA

 

Collateral

 

1200409027

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated May 1, 2008
and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
Growth Capital, Inc. (“Hercules”) as Lender and Parent Borrower, Inc. (the
“Parent Borrower”), Infologix, Inc., Infologix Systems Corporation, Opt
Acquisition LLC, Embedded Technologies, LLC, Infologix-DDMS, Inc. as Borrowers.
All capitalized terms not defined herein shall have the same meaning as defined
in the Loan Agreement.

 

The undersigned is an Officer of the Parent Borrower, knowledgeable of financial
matters regarding Parent Borrower and each Borrower, and is authorized to
provide certification of information regarding the Borrower; hereby certifies
that in accordance with the terms and conditions of the Loan Agreement, to my
knowledge, the Borrowers are in compliance for the period ending
                       of all covenants, conditions and terms and hereby
reaffirms that all representations and warranties contained therein are true and
correct on and as of the date of this Compliance Certificate with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties.  Attached are the required
documents supporting the above certification.  The undersigned further certifies
that these are prepared in accordance with GAAP (except for the absence of
footnotes with respect to unaudited financial statement and subject to normal
year end adjustments) and are consistent from one period to the next except as
explained below.

 

REPORTING REQUIREMENT

 

REQUIRED

 

CHECK IF ATTACHED

 

 

 

 

 

Interim Financial Statements

 

Monthly within 30 days

 

 

 

 

 

 

 

Interim Financial Statements

 

Quarterly within 45 days

 

 

 

 

 

 

 

Audited Financial Statements

 

FYE within 90 days

 

 

 

 

Very Truly Yours,

 

 

 

 

INFOLOGIX, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[                                                        ], 20[    ], and is
entered into by and between                                     , a
                       corporation (“Subsidiary”), and HERCULES TECHNOLOGY
GROWTH CAPITAL, INC., a Maryland corporation, as Lender.

 

RECITALS

 

A.            Subsidiary’s Affiliates, InfoLogix, Inc. (“Parent Borrower”),
InfoLogix, Inc., InfoLogix Systems Corporation, Opt Acquisition LLC, Embedded
Technologies, LLC, InfoLogix-DDMS, Inc. (each a “Borrower” and collectively the
“Borrowers”) have entered into that certain Loan and Security Agreement dated
May 1, 2008, with Lender, as such agreement may be amended (the “Loan
Agreement”), together with the other agreements executed and delivered in
connection therewith;

 

B.            Subsidiary acknowledges and agrees that it will benefit both
directly and indirectly from each Borrower’s execution of the Loan Agreement and
the other agreements executed and delivered in connection therewith;

 

AGREEMENT

 

NOW THEREFORE, Subsidiary and Lender agree as follows:

 

1.             The recitals set forth above are incorporated into and made part
of this Joinder Agreement.  Capitalized terms not defined herein shall have the
meaning provided in the Loan Agreement.

 

2.             By signing this Joinder Agreement, Subsidiary shall be bound by
the terms and conditions of the Loan Agreement the same as if it were a Borrower
(as defined in the Loan Agreement) under the Loan Agreement, mutatis mutandis,
provided, however, that Lender shall have no duties, responsibilities or
obligations to Subsidiary arising under or related to the Loan Agreement or the
other agreements executed and delivered in connection therewith.  Rather, to the
extent that Lender has any duties, responsibilities or obligations arising under
or related to the Loan Agreement or the other agreements executed and delivered
in connection therewith, those duties, responsibilities or obligations shall
flow only to the Borrowers and not to Subsidiary or any other person or entity. 
By way of example (and not an exclusive list): (a) Lender’s providing notice to
any Borrower in accordance with the Loan Agreement or as otherwise agreed
between Borrowers and Lender shall be deemed provided to Subsidiary; (b) a
Lender’s providing an Advance to any Borrower shall be deemed an Advance to
Subsidiary; and (c) Subsidiary shall have no right to request an Advance or make
any other demand on Lender.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

 

SUBSIDIARY:

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL,
INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Address:

 

400 Hamilton Avenue, Suite 310

 

Palo Alto, CA 94301

 

Facsimile: 650-473-9194

 

Telephone: 650-289-3060

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

BORROWING BASE CERTIFICATE

 

Borrower: InfoLogix, Inc.

Revolving Loan Commitment Amount:  $12,500,000.00

ACCOUNTS RECEIVABLE

 

 

 

1.

Accounts Receivable Book Value as of

 

$

 

2.

Additions (please explain on reverse)

 

$

 

3.

 TOTAL ACCOUNTS RECEIVABLE

 

$

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

 

4.

Amounts over 90 days due

$

 

 

5.

Balance of 25% over 90 day accounts

$

 

 

6.

Concentration Limits

$

 

 

7.

Foreign Accounts

$

 

 

8.

Deferred Revenue

$

 

 

9.

Contra Accounts

$

 

 

10.

Affiliate Accounts

$

 

 

11.

Governmental Accounts

$

 

 

12.

Conditional Payment

$

 

 

13.

Disputed Accounts

$

 

 

14.

Other (please explain on reverse)

$

 

 

15.

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

$

 

16.

Eligible Accounts (#3 minus #15)

 

$

 

17.

LOAN VALUE OF ACCOUNTS (85% of #16)

 

$

BALANCES

 

 

 

18.

Maximum Revolving Loan Amount (either $10,000,000 or $12,500,000, as determined
in accordance with the definition of Maximum Revolving Loan Amount in the Loan
and Security Agreement)

 

$

 

19.

Total Funds Available (Lesser of #18 or #17)

 

$

 

20.

Present balance owing on Line of Credit

 

$

 

21.

RESERVE POSITION (#19 minus #20)

 

$

 

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Hercules Technology Growth
Capital, Inc.

 

INFOLOGIX, INC.

 

 

By:

 

 

 

Authorized Signer

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ACH DEBIT AUTHORIZATION AGREEMENT

 

Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

 

Re:                               Loan and Security Agreement dated May 1, 2008
among InfoLogix, Inc., InfoLogix Systems Corporation, Opt Acquisition LLC,
Embedded Technologies, LLC, InfoLogix-DDMS, Inc. (each a “Borrower” and
collectively the “Borrowers”) and Hercules Technology Growth Capital, Inc.
(“Company”) (the “Agreement”)

 

In connection with the above referenced Agreement, [                    ] hereby
authorizes the Company to initiate debit entries for the periodic payments due
under the Agreement to such Borrower’s account indicated below. 
[                    ] authorizes the depository institution named below to
debit to such account.

 

DEPOSITORY NAME

 

BRANCH

 

 

 

CITY

 

STATE AND ZIP CODE

 

 

 

TRANSIT/ABA NUMBER

 

ACCOUNT NUMBER

 

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

 

 

(Borrower) (Please Print)

 

 

 

 

 

By:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF COLLATERAL ASSIGNMENT OF ACQUISITION DOCUMENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 - SUBSIDIARIES

 

InfoLogix, Inc.

InfoLogix Systems Corporation, a Delaware corporation

InfoLogix – DDMS, Inc., a Delaware corporation

 

InfoLogix Systems Corporation

Embedded Technologies, LLC, a Delaware limited liability company

OPT Acquisition LLC, a Pennsylvania limited liability company

 

--------------------------------------------------------------------------------


 

SCHEDULE 1A - EXISTING PERMITTED INDEBTEDNESS

 

PAYEE

 

AMOUNT

 

 

 

 

 

Kamich Investments (Lease)

 

$

139,000.00

 

Cal First Leasing (Lease)

 

$

125,000.00

 

AMT Systems, Inc. - Notes Payable

 

$

480,050.50

 

Healthcare Informatics Associates, Inc. - Notes Payable

 

$

3,500,000.00

 

Letter of Credit – AV Partners (due on April 26, 2009)

 

$

350,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1B - EXISTING PERMITTED INVESTMENTS

 

NOTES:

 

1.             Secured Promissory Note issued by Aware Interwave, Inc. in the
amount of $150,000

2.             Secured Promissory Note issued by HealthCast, Inc. in the amount
of $50,000

 

INVESTMENT ACCOUNTS

 

1.             Sovereign Bank Investment Account No. IFO5268

2.             Sovereign Bank Investment Account No. IFO5478

 

STOCK AND OTHER EQUITY INTERESTS

 

Company

 

Owner

 

Ownership %

 

Description

 

InfoLogix Systems Corp.

 

InfoLogix, Inc.

 

100

%

Common Stock

 

InfoLogix – DDMS, Inc.

 

InfoLogix, Inc.

 

100

%

Common Stock

 

Embedded Technologies, LLC

 

InfoLogix Systems Corp.

 

100

%

LLC Interests

 

OPT Acquisition LLC

 

InfoLogix Systems Corp.

 

100

%

LLC Interests

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1C - EXISTING PERMITTED LIENS

 

Liens in favor of Fujitsu Computer Systems as set forth on UCC-1 financing
statement No. 4013771 3 and filed with the Secretary of State of the State of
Delaware.

 

Liens in favor of California First Leasing Corporation as set forth on UCC-1
financing statement No. 2007 3428314, as amended by UCC Financing Statement
No. 2007 3878765 and  filed with the Secretary of State of the State of
Delaware.

 

Liens in favor of interstate Net Bank as set forth on UCC-1 Financing Statement
Nos. 2006 3075983 and 2006 4239331 and filed with the Secretary of State of the
State of Delaware.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3 - CONSENTS, ETC.

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5 - ACTIONS BEFORE GOVERNMENTAL AUTHORITIES

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.8 - TAX MATTERS

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.9 - INTELLECTUAL PROPERTY CLAIMS

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10 - INTELLECTUAL PROPERTY

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11 - BORROWER PRODUCTS

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14 – CAPITALIZATION

 

Borrower

 

Jurisdiction of
Organization

 

Owner

 

Number of
Shares
Authorized

 

Number of
Shares
Issued

 

Number of
Shares
Outstanding

 

Number of
Shares
Owned by
Owner

 

% of
Outstanding
Shares Owned

 

InfoLogix, Inc.

 

Delaware

 

Various

 

100,000,000 Common, 10,000,000 Preferred

 

24,941,256

 

24,941,256

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Infologix Systems Corporation

 

Delaware

 

InfoLogix, Inc.

 

1,000

 

1,000

 

1,000

 

1,000

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Embedded Technologies, LLC

 

Delaware

 

InfoLogix Systems Corporation

 

N/A

 

N/A

 

N/A

 

N/A

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Opt Acquisition LLC

 

Pennsylvania

 

InfoLogix Systems Corporation

 

N/A

 

N/A

 

N/A

 

N/A

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

InfoLogix-DDMS, Inc.

 

Delaware

 

InfoLogix, Inc..

 

1,000

 

1,000

 

1,000

 

1,000

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.14 - DEPOSIT ACCOUNTS

 

NONE

 

--------------------------------------------------------------------------------